REVISED, May 26, 1998

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 97-20130
                        _____________________

          UNITED STATES OF AMERICA,

                                Plaintiff-Appellee,

          v.

          JUAN GARCIA ABREGO,

                              Defendant-Appellant.
_________________________________________________________________

           Appeal from the United States District Court
                for the Southern District of Texas
_________________________________________________________________
                            May 6, 1998
Before KING, EMILIO M. GARZA, and DEMOSS, Circuit Judges.

KING, Circuit Judge:

     Defendant-appellant Juan Garcia Abrego appeals his

conviction and sentence for ten counts of possession with intent

to distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(A), five counts of money laundering in violation of 18

U.S.C. § 1956(a)(1)(A)(i), three counts of money laundering in

violation of 18 U.S.C. § 1956(a)(2)(A), one count of conspiracy

to launder money in violation of 18 U.S.C. § 1956(h), and one

count of conducting a continuing criminal enterprise in violation

of 21 U.S.C. § 848.    We affirm.

                       I.   FACTUAL BACKGROUND

     For approximately two decades, Juan Garcia Abrego was the

hub of a narcotics smuggling syndicate of staggering dimension.
Headquartered in Matamoros, Mexico, Garcia Abrego’s organization

was responsible for smuggling tremendous quantities of cocaine

and marijuana into the United States from the mid-1970s to the

mid-1990s.

     Garcia Abrego began trafficking large quantities of

marijuana in the mid-1970s.   In 1976, Carlos Resendez, a long

time friend of Garcia Abrego, delivered approximately 300

kilograms of marijuana to him.    Francisco “Paco” Perez also began

working for Garcia Abrego in the drug trafficking trade around

1980.   At Garcia Abrego’s direction, Perez unloaded marijuana

flown in on a small plane by Oscar “El Profe” Lopez Olivares,

stored it in a warehouse on Garcia Abrego’s ranch in Soliceno,

Mexico, and smuggled it across the border into the United States

in inner tubes.

     In the early 1980s, Garcia Abrego expanded his operation.

According to some members of his organization, in 1985, Garcia

Abrego ordered the murder of Casimiro “Cacho” Espinoza, another

drug trafficker in Mexico, in order to eliminate competition.

Thereafter, Luis Medrano, who had previously worked for Espinoza,

went to work for Garcia Abrego.

     In 1986, Garcia Abrego began trafficking cocaine because

marijuana was a seasonal business.    Luis Medrano and Oscar

Malherbe worked as managers and supervisors one step below Garcia

Abrego in the chain of command in his organization.    Medrano and

Malherbe enlisted the services of a number of other individuals,

including Jaime Rivas Gonzales, Tony Ortiz, Tomas “Gringo”


                                  2
Sanchez, and Juan Ibarra, to transport cocaine into the United

States and the rich proceeds from its sale back into Mexico.

These individuals in turn utilized the services of numerous other

individuals to package and deliver the cocaine and to collect and

deliver the money.

     Garcia Abrego used money from his drug operation to purchase

large ranches in Soto La Marina, an area south of Matamoros.

Malherbe and Medrano arranged for loads of cocaine to be flown to

these ranches, and from there, the cocaine was moved to

Matamoros.   The cocaine was smuggled across the border and

stockpiled in the Brownsville, Texas area.   From there, members

of Garcia Abrego’s organization arranged the shipment of the

cocaine to Houston.   From Houston, the drugs were distributed

locally and nationally, principally to New York and Los Angeles.

Garcia Abrego’s organization utilized vehicles with hidden

compartments to transport cocaine and proceeds from its sale

inside the United States.   Until 1990, the organization also

utilized INS buses to smuggle narcotics into the United States.

     Garcia Abrego’s organization trafficked a huge amount of

narcotics.   Between 1989 and 1993, U.S. law enforcement officials

seized over thirteen tons of the organization’s cocaine, but this

was but a fraction of the amount that the organization

successfully smuggled into the United States.   Jaime Rivas

Gonzales testified that he moved between thirty-three and forty

tons of cocaine for the organization, and Carlos Rodriguez




                                 3
testified that he moved over fifty tons.   Tony Ortiz testified

that he moved 10,000 kilograms of cocaine for the organization.

     Garcia Abrego’s organization derived substantial profits

from its drug trafficking activities.   Members of the

organization sold cocaine in Houston for between $17,000 and

$23,000 per kilogram and in Los Angeles and New York for between

$23,000 and $25,000 per kilogram.    Tony Ortiz testified that he

collected $60 to 70 million on behalf of the organization in New

York and Houston and shipped it back to Matamoros.

     In addition to trafficking narcotics, Garcia Abrego’s

business also included providing “protection” to other drug

traffickers moving narcotics through the Matamoros area.   In the

mid-1980s, Carlos Resendez, who had begun working for Garcia

Abrego full time, set up a meeting between Garcia Abrego and

Fernando “El Aguacate” Martinez, another drug trafficker who

sought permission from Garcia Abrego to move cocaine through the

Matamoros area.   Garcia Abrego agreed to allow him to do so in

exchange for $200,000 for each airplane load brought through the

area.

     According to some members of his group, when Garcia Abrego

got word that Martinez had landed planes without paying the

$200,000 fee, he became angry and had his men capture a member of

Martinez’s organization and beat information out of him regarding

the rival organization, including the number and weights of loads

of cocaine that the organization transported.   In hopes that law

enforcement authorities could eliminate his competition for him


                                 4
and save him the trouble of doing it himself, Garcia Abrego

turned this information over to FBI Agent Claudio DeLaO, who was

masquerading as a corrupt agent in an attempt to effect Garcia

Abrego’s arrest.   Insofar as more direct efforts are concerned,

DeLaO asked Garcia Abrego in a subsequent telephone conversation

what had happened to the member of Martinez’s group from whom he

had acquired information.   Garcia Abrego responded, “We left him

at the Rio Bravo more or less,” a comment which DeLaO took to

mean that Garcia Abrego had killed him.    Garcia Abrego also

stated that another member of Martinez’s group from whom he had

acquired information “already went to heaven.”    Garcia Abrego

then indicated that he had gathered his men to take care of

Martinez personally, but that, before they could do so, Mexican

federal police arrested Martinez.    Thereafter, Garcia Abrego

began demanding forty to fifty percent of Colombian traffickers’

loads in exchange for the privilege of moving narcotics through

the Matamoros area.

     Carlos Rodriguez, Sergio “Checo” Gomez, and Jesus “Chuy”

Espinoza also paid Garcia Abrego’s organization for the privilege

of trafficking cocaine through Matamoros.    Rodriguez and his

cohorts received their cocaine from the Medellin Cartel.

However, Medrano and Malherbe subsequently informed Rodriguez

that he and his comrades were being absorbed into Garcia Abrego’s

organization and that they could no longer purchase cocaine from

the Medellin Cartel because their organization worked exclusively

with the Cali Cartel.


                                 5
     The hierarchy of Garcia Abrego’s organization was firmly

established.   If a member of the group overstepped his authority,

the consequences were dire.   In 1991, Tomas “Gringo” Sanchez, a

principal player in the New York segment of Garcia Abrego’s

distribution network, ordered the killing of a Colombian drug

trafficker in a Matamoros jail without authorization from Garcia

Abrego.   As a result of the killing, a riot broke out in the

jail, killing two members of Garcia Abrego’s organization.

Garcia Abrego was upset by Sanchez’s acting without authority

because of the intense media attention that the riot caused.    He

had also concluded that Sanchez had gotten out of hand and lost a

great deal of money for his organization.   Thereafter, Luis

Medrano ordered Sanchez killed.

     Garcia Abrego protected his business from interference from

law enforcement by paying large bribes to Mexican law enforcement

officials.   Specifically, he ordered individuals in his

organization to pay Lopez Parra, a commander in La Procuraduria

General de la Republica (the PGR), Luis Esteban Villalon, who was

in charge of the federal police for northern Mexico, and Coello

Trejo, the Deputy General for the PGR $1.5 million per month.

Garcia Abrego also had Francisco Perez purchase clothing for

employees of Trejo on a number of occasions.   On each occasion,

Perez spent from $50,000 to $80,000.

     Garcia Abrego also protected his organization by attempting

to maintain a low profile.    At one point, he informed Perez that

he intended to kill two Mexican reporters because they were


                                  6
writing “[t]oo many personal things in the newspaper” about his

narcotics trafficking business.    When Oscar “El Profe” Lopez

Olivares, formerly a valued member of Garcia Abrego’s

organization, made statements to the press threatening to expose

a high-level narcotics operation in Matamoros along with its

organizer, Garcia Abrego attempted to have him killed and,

through Luis Medrano, enlisted the assistance of Agent DeLaO in

this regard.

     Lopez Olivares’s statements to the press created pressure

from law enforcement for Garcia Abrego.      He alleviated this

pressure through further bribes to government officials.      He also

moved to Monterey, a city deeper inside Mexico than Matamoros,

and essentially went into seclusion so that he was not accessible

to people outside his organization.

     Sometime in late 1989 or early 1990, $10 million in bribe

money from Garcia Abrego’s organization failed to reach Coello

Trejo.   In January 1990, Mexican officials jailed eighteen

members of Garcia Abrego’s group for possession of firearms,

cocaine, and marijuana.   Because of pressure from Mexican law

enforcement, Garcia Abrego moved to his sister’s home in McAllen,

Texas and later to an apartment in Chicago.      Shortly thereafter,

Mexican officials seized Garcia Abrego’s ranches and other

property in Matamoros.

     In December 1990, Garcia Abrego discovered that he was named

in a federal indictment that had recently been unsealed, and he

therefore fled back to Monterey.       After his return to Monterey,


                                   7
Garcia Abrego purchased several million dollars worth of

properties, including ranches, which he used as hideouts.   From

1991 though 1994, Garcia Abrego remained in hiding and changed

locations at least every few weeks and sometimes every few days.

Though he was in hiding, Garcia Abrego continued to meet with

members of his organization to discuss the drug business.

Pursuant to Garcia Abrego’s orders, Carlos Resendez acted as an

intermediary through whom other members of the group, including

Oscar Malherbe and Luis Medrano, went in order to meet with

Garcia Abrego.

     In 1996, Mexican authorities arrested Garcia Abrego after

Resendez informed them where he was hiding.   Within a few days,

Mexican authorities flew Garcia Abrego to the United States and

placed him in the custody of U.S. law enforcement officials.

                   II.   PROCEDURAL BACKGROUND

     A grand jury indicted Garcia Abrego on twenty-two counts of

a twenty-eight-count indictment, including ten counts of

possession of cocaine with intent to distribute in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(A), five counts of money

laundering in violation of 18 U.S.C. § 1956(a)(1)(A)(i), three

counts of money laundering in violation of 18 U.S.C. §

1956(a)(2)(A), one count of conspiracy to possess cocaine and

marijuana with intent to distribute in violation of 21 U.S.C.

§ 846, one count of conspiracy to launder money in violation of

18 U.S.C. § 1956(h), one count of conspiracy to import cocaine

and marijuana in violation of 21 U.S.C. § 963, and one count of


                                8
conducting a continuing criminal enterprise (CCE) in violation of

21 U.S.C. § 848.   After a lengthy trial, the jury found Garcia

Abrego guilty of all twenty-two counts.      The district court

dismissed the conspiracy to possess cocaine and marijuana with

intent to distribute and conspiracy to import cocaine and

marijuana counts because they constituted lesser-included

offenses of conducting a CCE.   The district court imposed a

sentence consisting of concurrent terms of life imprisonment

followed by concurrent five-year terms of supervised release for

the CCE count and for each count of possessing cocaine with

intent to distribute.   The court sentenced Garcia Abrego to

concurrent 240-month terms of imprisonment followed by concurrent

3-year terms of supervised release for the count of conspiracy to

launder money and for each of the substantive money laundering

counts.   The district court also imposed a fine of $128,312,098

and ordered Garcia Abrego to forfeit $350,000,000 in United

States currency and substituted assets.      Garcia Abrego appeals

his conviction and sentence as to all counts.

                         III.   DISCUSSION

     Garcia Abrego appeals his conviction and sentence on the

following fourteen grounds:

     1.    The government’s payment of witnesses, grants of

           immunity, and plea bargaining so distorted the

           adversary process at Garcia Abrego’s trial that the

           proceedings were rendered fundamentally unfair.




                                 9
2.   The district court erred in declining to give a

     requested jury instruction explaining the non-

     reciprocal nature of the government’s offer of

     incentives to witnesses.

3.   The district court improperly entered a judgment of

     conviction on the charged substantive drug offenses

     because it gave the jury a Pinkerton instruction only

     with respect to the count charging Garcia Abrego with

     conspiracy to possess cocaine and marijuana with intent

     to distribute, a count that it later dismissed.

4.   Insufficient evidence supported Garcia Abrego’s

     convictions of the substantive drug offenses.

5.   Insufficient evidence supported Garcia Abrego’s

     convictions of money laundering.

6.   Insufficient evidence supported Garcia Abrego’s

     conviction of conspiracy to launder money.

7.   Insufficient evidence supported Garcia Abrego’s

     conviction of conducting a CCE.

8.   Garcia Abrego’s conviction of conspiracy to launder

     money violated the Ex Post Facto Clause because it was

     based on conduct that occurred prior to the enactment

     of the harsher penalty provisions of 18 U.S.C.

     § 1956(h).

9.   Garcia Abrego’s custodial statement at the Houston FBI

     office was rendered involuntary by the fact that it

     followed an un-Mirandized prior custodial statement


                          10
           made while Garcia Abrego was under the influence of

           drugs forcibly administered by authorities bringing

           Garcia Abrego to the United States.

     10.   Garcia Abrego’s inability to understand his Miranda

           rights rendered his custodial statement involuntary and

           therefore inadmissible on Fifth Amendment grounds.

     11.   The district court erred in admitting expert testimony

           regarding the effect of habitual Valium use.

     12.   The district court’s order of criminal forfeiture

           violated the Double Jeopardy Clause because it was

           based in part upon two counts of the indictment that

           constituted lesser-included offenses of another offense

           of conviction.

     13.   The district court’s admission of testimony that

           implicated Garcia Abrego in several murders violated

           Rules 403 and 404(b) of the Federal Rules of Evidence.

     14.   The district court’s admission of foreign records of

           financial transactions into evidence violated 18 U.S.C.

           § 3505, the Confrontation Clause, and a number of the

           Federal Rules of Evidence.

We address each of these issues in turn.

                 A.    The Government’s Provision of
                      Inducements to Its Witnesses

     Garcia Abrego contends that the government’s extensive use

of incentives such as motions for downward departure pursuant to

§ 5K1.1 of the Sentencing Guidelines, Rule 35 reductions in

sentence, immigration permits, cash payments, and grants of

                                  11
immunity from prosecution to motivate many government witnesses

to testify denied him his constitutional right to due process.

He argues that, because he was denied the opportunity to offer

similar incentives to obtain testimony, the adversarial process

was skewed to an exceptional degree in the government’s favor and

that his constitutional right to due process was thereby

violated.   Garcia Abrego’s claim lacks merit.

     This court has observed that “[n]o practice is more

ingrained in our criminal justice system than the practice of the

government calling a witness who is an accessory to the crime for

which the defendant is charged and having that witness testify

under a plea bargain that promises him a reduced sentence.”

United States v. Cervantes-Pacheco, 826 F.2d 310, 315 (5th Cir.

1987) (en banc).   We have also noted that a witness who receives

financial compensation in exchange for testimony has less of an

incentive to testify falsely than a witness who testifies in

exchange for a reduced sentence.     See id.   Accordingly, “[a]s in

the case of the witness who has been promised a reduced sentence,

it is up to the jury to evaluate the credibility of the

compensated witness.”   See id. at 315.1



     1
        Garcia Abrego urges us to “reconsider” our decision in
Cervantes-Pacheco. However, in the absence of any intervening
Supreme Court or en banc circuit authority that conflicts with
Cervantes-Pacheco--and Garcia Abrego has pointed to none--we are
bound by our decision in that case. “It has long been a rule of
this court that no panel of this circuit can overrule a decision
previously made by another.” Ryals v. Estelle, 661 F.2d 904, 906
(5th Cir. Nov. 1981). This principle applies a fortiori here
because Cervantes-Pacheco is an en banc decision.

                                12
      We have acknowledged that the government must observe

certain procedural safeguards when it intends to offer testimony

of a witness receiving some sort of compensation for his

testimony.    See United States v. Bermea, 30 F.3d 1539, 1552 (5th

Cir. 1994).   Specifically, these safeguards include the

following:

      The government must not use or encourage the use of
      perjured testimony; the government must completely and
      timely disclose the fee arrangement to the accused in
      accordance with Brady v. Maryland, 373 U.S. 83, 83 S.
      Ct. 1194, 10 L. Ed. 2d 215 (1963); the accused must be
      given an adequate opportunity to cross-examine the
      informant and government agents about any agreement to
      compensate the witness; and the trial court should give
      a special jury instruction pointing out the suspect
      credibility of paid witnesses.

Id.   Garcia Abrego does not contend that the government or the

district court failed to comply with any of the above safeguards.

      Garcia Abrego contends that he does not seek to resurrect

any per se barrier to the admissibility of testimony by witnesses

compensated by the government.   Rather, he contends that “‘due

process’, fundamental fairness and an accused’s meaningful right

to some parity in the compulsory process of witnesses will [not]

tolerate a system that permits only one side of the adversary

process to utilize . . . non-reciprocal incentives to entice

witnesses.”   This court rejected a virtually identical argument

in United States v. Thevis, 665 F.2d 616 (5th Cir. Unit B Jan.

1982).   In that case, the defendants argued that “the

government’s granting immunity to its witnesses while denying

immunity to [the defendants’ prospective witness] skewed the

evidence against [the defendants] and denied them a fair trial.”

                                 13
Id. at 639.   This court rejected the defendants’ argument, noting

that “[n]o Fifth Circuit case has upheld a grant of immunity by a

trial court, and our cases have strongly suggested, without

specifically deciding, that courts lack such power under any

circumstances.”   Id. at 639 n.25.   The court observed that the

only situation in which due process even arguably warrants a

judicial grant of immunity to a defense witness is a situation in

which the government abuses its power to grant immunity to such a

degree that it denies the defendant a fair trial.    See id. at

640-41; see also United States v. Bustamante, 45 F.3d 933, 943

(5th Cir. 1995) (“It is also settled that, unless the government

has abused its immunity power, a defendant has no due process

right to have the trial court immunize defense witnesses.”);

United States v. Follin, 979 F.2d 369, 374 (5th Cir. 1992)

(“District Courts have no inherent power to grant immunity.    A

district court may not grant immunity simply because a witness

has essential exculpatory evidence unavailable from other

sources.”).   Garcia Abrego has alleged no abuse on the part of

the government in this case.   Indeed, he has not even alleged the

existence of witnesses who would have been willing to testify in

his favor had he been able to offer them incentives similar to

those offered by the government.

     Garcia Abrego nonetheless argues that “the issue here

presented is not whether [a] defendant must be accorded immunity

for defense witnesses, but rather whether and at what point the

prosecution’s advantage in obtaining favorable testimony so


                                14
substantially distorts the delicately balanced adversarial

process as to render such proceedings unfair.”    Garcia Abrego’s

argument thus appears to boil down to a contention that the sheer

number of witnesses who received some sort of consideration from

the government in exchange for their testimony rendered his trial

fundamentally unfair.    However, we see no logical basis for

departing from the principle articulated in Cervantes-Pacheco and

Bermea--that “‘it is up to the jury to evaluate the credibility

of a compensated witness’”--based merely upon the number of

witnesses that received inducements from the government in

exchange for their testimony.    Bermea, 30 F.3d at 1552 (quoting

Cervantes-Pacheco, 826 F.2d at 315).     Garcia Abrego’s claim that

the government violated his right to due process through the use

of inducements to obtain favorable testimony from witnesses

therefore lacks merit.

            B. Jury Instruction on the Nonreciprocal
          Nature of Inducements to Government Witnesses

     Garcia Abrego contends that, even if the pervasiveness of

the government’s practice of compensating its witnesses

monetarily and otherwise did not of itself violate his right to

due process, the district court nonetheless erred in refusing his

proposed jury instruction pointing out the non-reciprocal nature

of such compensation (i.e., the fact that only the government

could offer witnesses incentives such as motions for downward

departure and reduction of sentence) and indicating to the jury

that the government’s witnesses who obtained benefits in exchange



                                 15
for their testimony had a motivation to lie.   Garcia Abrego’s

proposed instruction read in pertinent part as follows:

          Under the current law, the only way that a
     cooperating witness can receive a reduction of his
     sentence below the numerically determined guideline
     range or the mandatory minimum is if a prosecutor files
     a motion with the sentencing judge asking the judge to
     reduce the sentence of the witness. You have heard the
     terms “5K1.1” and “Rule 35” during this case. Those
     are legal terms that refer to motions filed by the
     prosecutor to reduce the sentence of a witness based on
     the witness’ cooperation and “substantial assistance”
     to the government in the arrest or prosecution of
     another individual. If the prosecutor files the motion
     before the witness is sentenced, the motion is called a
     “5K1.1 motion.” If the motion is filed after the
     witness is sentenced, it is called a “Rule 35 motion.”
     The decision to file a “5K1.1 motion” or “Rule 35
     motion” is within the sole discretion of the
     prosecutor. Simply because a witness testifies
     truthfully does not mean that the prosecutor will file
     a “5K1.1 motion” or “Rule 35 motion” on the witness’
     behalf.

          Sentencing judges are powerless to reduce the
     sentence of a cooperating witness below the mandatory
     minimum or applicable guideline unless the prosecutor
     files the “5K1.1 motion” or “Rule 35 motion” on behalf
     of a witness. Moreover, the defense lawyers in this
     case have no power to file a “5K1.1 motion” or “Rule 35
     motion” on behalf of a witness who testifies, and
     therefore, are powerless to help a cooperating witness
     receive a reduced sentence.

           Therefore, you must carefully evaluate the
     testimony of any government witness who is cooperating,
     or has cooperated, in exchange for or with the hope
     that the prosecutor will file a “5K1.1 motion” or “Rule
     35 motion” to reduce the sentence of the witness. You
     should consider that such a witness may be motivated to
     please the prosecutor, since only the prosecutor, not
     the defense lawyers, can help that witness obtain a
     reduction of his sentence. You must consider the
     testimony of such a witness with great caution and
     care.

     Garcia Abrego contends that the above instruction was

justified in light of the pervasiveness of the government’s use


                               16
of inducements to obtain testimony from its witnesses.               He argues

that the court’s standard cautionary instruction that the jury

should view the testimony of an “accomplice” or “informer for pay

or for immunity from punishment” with greater caution than other

testimony was insufficient to adequately instruct the jury on

this issue.    We disagree.

     District courts are afforded “substantial latitude in

formulating jury charges.”       United States v. Asibor, 109 F.3d
1023, 1034 (5th Cir.), cert. denied, 118 S. Ct. 254 (1997), and

cert. denied sub nom., 118 S. Ct. 638 (1997).           To that end, we

review a district court’s refusal to give a proposed jury

instruction only for an abuse of discretion.           See id.; United

States v. Pineda-Ortuno, 952 F.2d 98, 105 (5th Cir. 1992).

Reversal on the basis of a district court’s rejection of a

proposed jury instruction is appropriate only if the rejected

instruction (1) is substantively correct, (2) is not

substantially covered in the charge given, and (3) pertains to an

important point in the trial such that failure to give the

instruction impairs the defendant’s ability to present a given

defense effectively.      See United States v. Pipkin, 114 F.3d 528,

535 (5th Cir. 1997).

     The district court’s instructions cautioning the jury

regarding its evaluation of the testimony of accomplices and paid

informants tracks the language of the Fifth Circuit Pattern Jury

Instructions relating to these issues.         See COMMITTEE   ON   PATTERN JURY

INSTRUCTIONS, DISTRICT JUDGES ASS’N FIFTH CIR., PATTERN JURY INSTRUCTIONS


                                     17
(CRIMINAL CASES) 25-26 (1997).    This court has held that these

instructions adequately safeguard a criminal defendant when the

government offers the testimony of a compensated informant.        See

United States v. Goff, 847 F.2d 149, 161 & n.13 (5th Cir. 1988);

United States v. D’Antignac, 628 F.2d 428, 435-36 n.10 (5th Cir.

1980).        The district court could thus properly conclude that the

instruction that it gave covered the substance of Garcia Abrego’s

proposed instruction.2      Therefore, the district court’s rejection

of Garcia Abrego’s proposed jury instruction did not constitute

an abuse of discretion.

         C.    Impact of the Dismissal of the Drug Conspiracy
                Count on the Substantive Drug Convictions

     Counts 3-10, 17, and 28 of Garcia Abrego’s indictment

charged him with violations of 21 U.S.C. § 841(a)(1), which

criminalizes the knowing possession of controlled substances,

including cocaine and marijuana, with intent to distribute.

Garcia Abrego contends that his convictions for these substantive

drug offenses are not sustainable on a theory of coconspirator


     2
        We also note that Garcia Abrego’s proposed instruction,
while perhaps not a technically inaccurate statement of the law,
at a minimum had the potential to confuse or mislead the jury.
The proposed instruction focuses exclusively on the role of the
prosecutor and fails to state expressly that only the court has
the authority to grant a § 5K1.1 or Rule 35 motion. The district
court could thus properly conclude that Garcia Abrego’s proposed
instruction could have given the jury the mistaken impression
that the prosecutor actually possesses the authority to reduce
the sentences of government witnesses. See United States v.
Tucker, 137 F.3d 1016, 1036 (8th Cir. 1998) (holding that the
district court did not abuse its discretion in denying the
defendant’s proposed instruction because it had the potential for
“misleading the jury and would have focussed the jury’s attention
on collateral issues”).

                                    18
vicarious liability.   Garcia Abrego notes that the jury received

a Pinkerton instruction in connection with the conspiracy to

possess cocaine with intent to distribute count which instructed

the jury that, if it found Garcia Abrego guilty of that count, it

could convict him of any substantive drug offenses committed by a

coconspirator in furtherance of the conspiracy even though Garcia

Abrego did not participate in the substantive offenses or have

any knowledge of them.    See Pinkerton v. United States, 328 U.S.
640, 645-47 (1946).    However, after the jury returned a verdict

of guilty with respect to all counts, the district court

dismissed the drug conspiracy count because it constituted a

lesser-included offense of conducting a CCE.

     Garcia Abrego argues that he could not be convicted pursuant

to the Pinkerton instruction because the district court dismissed

the drug conspiracy count upon which the charge was based.   He

therefore contends that his convictions for the substantive drug

offenses cannot stand because insufficient evidence exists to

prove that he is directly liable for these offenses--that is,

insufficient evidence exists for the jury to conclude beyond a

reasonable doubt that he actually or constructively possessed the

cocaine in question with intent to distribute it.   The gist of

Garcia Abrego’s argument appears to be that he cannot be

convicted of the substantive drug offenses on a coconspirator

vicarious liability theory because the district court did not

enter judgment convicting him on the drug conspiracy count even




                                 19
though the jury found him guilty on that count.   Garcia Abrego

has cited no authority in support of this contention.

     Assuming, merely for the sake of argument, that a conspiracy

conviction is a necessary predicate to a conviction of

substantive offenses on the basis of a theory of coconspirator

vicarious liability, such a conviction exists in this case

because the jury also found Garcia Abrego guilty of conducting a

CCE, and the district court entered a judgment of conviction on

this count.   The Supreme Court has held that conspiracy

constitutes a lesser-included offense of conducting a CCE.    See

Rutledge v. United States, 517 U.S. 292 (1996).   Therefore, in

finding Garcia Abrego guilty of conducting a CCE, the jury

necessarily found that he participated in a conspiracy.    Garcia

Abrego’s conviction of conducting a CCE is thus tantamount to a

conspiracy conviction.   See United States v. Graewe, 774 F.2d
106, 108 (6th Cir. 1985) (“A [CCE] charge is a conspiracy charge,

and one convicted of a CCE is subject to Pinkerton liability.”).3



     3
        Garcia Abrego contends that the CCE conviction provides
no basis for sustaining his substantive drug convictions on a
theory of coconspirator vicarious liability because the Pinkerton
instruction did not inform the jury that, if it found Garcia
Abrego guilty of conducting a CCE, it could convict him of any
substantive drug offenses committed in furtherance of the CCE.
However, the authorities that Garcia Abrego cites in support of
this proposition establish nothing more than that the jury charge
must inform the jury of the Pinkerton principle in order for a
conviction of a substantive offense to be sustainable on the
basis of coconspirator vicarious liability. See United States v.
Sanchez-Sotelo, 8 F.3d 202, 208 (5th Cir. 1993); United States v.
Pierce, 893 F.2d 669, 675-76 (5th Cir. 1990). As indicated
supra, the jury charge accurately apprised the jury of the
Pinkerton principle.

                                20
     The jury instruction in this case expressly apprised the

jury of the Pinkerton principle.      As the government observes, in

finding Garcia Abrego guilty of the drug conspiracy count, the

jury found beyond a reasonable doubt that a drug conspiracy

existed and that Garcia Abrego was a voluntary participant in

this conspiracy.   Moreover, the district court dismissed the drug

conspiracy count only because it constituted a lesser-included

offense of the CCE count of which the jury also found Garcia

Abrego guilty.   We therefore conclude that the district court’s

dismissal of the drug conspiracy count in connection with which

the jury received the Pinkerton instruction does not foreclose

our affirmance of Garcia Abrego’s convictions of the substantive

drug offenses on the basis of coconspirator vicarious liability.

         D.    Sufficiency of the Evidence Supporting the
                    Substantive Drug Convictions

     Garcia Abrego further argues that, even if the district

court’s dismissal of the drug conspiracy count in connection with

which the jury received the Pinkerton instruction does not

foreclose our affirmance of his convictions on the substantive

drug counts on a theory of coconspirator vicarious liability, we

must nonetheless reverse these convictions because insufficient

evidence exists to support them on the basis of such a theory.

We disagree.

     Criminal convictions are supported by sufficient evidence

“if a reasonable trier of fact could conclude that the elements

of the offense were established beyond a reasonable doubt,

viewing the evidence in the light most favorable to the jury's

                                 21
verdict and drawing all reasonable inferences from the evidence

to support the verdict.”     United States v. Mmahat, 106 F.3d 89,

97 (5th Cir.), cert. denied, 118 S. Ct. 200 (1997).      As indicated

below, we conclude that, viewing the evidence in the light most

favorable to the verdict, the jury could have concluded beyond a

reasonable doubt (1) that Garcia Abrego was involved in a

criminal conspiracy and (2) that the substantive drug offenses

were committed in furtherance of the conspiracy.      We therefore

conclude that sufficient evidence exists to support Garcia

Abrego’s convictions of the substantive drug counts.

                  1.    Sufficiency of the evidence
                       establishing a conspiracy

     Circumstantial evidence may establish the existence of a

conspiracy, as well as an individual’s voluntary participation in

it, and “[c]ircumstances altogether inconclusive, if separately

considered, may, by their number and joint operation . . . be

sufficient to constitute conclusive proof.”     United States v.

Roberts, 913 F.2d 211, 218 (5th Cir. 1990) (internal quotation

marks omitted).   “Therefore, we have consistently held that the

jury may infer the existence of a conspiracy from the presence,

association, and concerted action of the defendant with others.”

United States v. Gonzales, 121 F.3d 928, 935 (5th Cir. 1997),

cert. denied, 118 S. Ct. 726 (1998), and cert. denied, 118 S. Ct.
1084 (1998).   To be convicted of engaging in a criminal

conspiracy, an individual “need not know all the details of the

unlawful enterprise or know the exact number or identity of all

the co-conspirators, so long as he knowingly participates in some

                                  22
fashion in the larger objectives of the conspiracy.”     United

States v. Westbrook, 119 F.3d 1176, 1189 (5th Cir. 1997), cert.

denied sub nom., 118 S. Ct. 1059 (1998), and cert. denied sub

nom., 118 S. Ct. 1060 (1998); see also United States v.

Fernandez-Roque, 703 F.2d 808, 814-15 (5th Cir. 1983).

Furthermore, a conviction may be sustained solely on the basis of

the testimony of a coconspirator--even a coconspirator who

testifies on the basis of a plea bargain or promise of leniency--

so long as that testimony is not incredible as a matter of law--

that is, so long as it does not defy the laws of nature or relate

to matters that the witness could not have observed.     See Bermea,
30 F.3d at 1552.

     In this case, the record contains evidence more than ample

to support the jury’s conclusion that Garcia Abrego engaged in a

conspiracy that had as its objects the violation of federal

narcotics and money laundering laws.   The testimony of numerous

coconspirators establishes that Garcia Abrego cast a

conspiratorial net that was far-reaching and encompassed a large

number of individuals who aided in his drug trafficking

enterprise.   Outlined below is the testimony that established the

general framework of Garcia Abrego’s organization.

     Carlos Resendez testified that he engaged in the drug

trafficking business with Garcia Abrego beginning in 1976 and

later went to work for him in that business full time, continuing

until his arrest in April 1994.    Resendez testified that Garcia

Abrego met directly with Luis Medrano, Oscar Malherbe, and Sergio


                                  23
“Checo” Gomez regarding the narcotics trafficking business.     He

also testified that Garcia Abrego was Medrano and Malherbe’s

boss, as well as the head of the entire drug organization.

Francisco Perez testified that he began moving drugs for Garcia

Abrego in 1980 and continued to do so until his arrest in August

1993.   Agent Claudio DeLaO testified that, during conversations

with Luis Medrano, Medrano referred to Garcia Abrego as “El Jefe”

and “Patron,” both Spanish words signifying substantial

authority.   In a recorded statement, Medrano also stated that he

went to work for “El Jefe” after Casimiro Espinoza, Medrano’s

former employer in the drug trafficking business, was killed.

According to the testimony of a number of Garcia Abrego’s

coconspirators, including Carlos Rodriguez, Tomas “Gringo”

Sanchez supervised cocaine distribution for Garcia Abrego’s group

in the New York area until he was killed.

     The individuals who worked directly with Garcia Abrego,

along with Sanchez, arranged for the transportation of drugs and

proceeds from their sale in the United States through a number of

other individuals.   Tony Ortiz testified that he transported

cocaine into the United States at the direction of Luis Medrano.

Francisco Segura testified that he originally worked for Tony

Ortiz and was later ordered by Medrano and Malherbe to collect

drug debts in New York.   Carlos Rodriguez testified that he began

trafficking cocaine at the direction of Medrano and Malherbe in

1986 and that they dictated the Colombian cartel with whom he was

allowed to do business.   William Allen Hoffman testified that he


                                24
delivered ten to twenty loads of cocaine for Medrano and that,

when he delivered loads to New York, his contact person there was

Sanchez.   Jaime Rivas testified that he transported cocaine from

Harlingen to Houston for Luis Medrano and that he met with

Medrano regarding the transportation of cocaine up to two or

three times per week.   Rivas also testified that Elias “El Profe”

Garcia and Hilario Gonzalez were involved in arranging

transportation of cocaine for the group.   Tony Ortiz testified

that Juan Ibarra worked for Sanchez receiving cocaine and

arranging for the shipment of drug proceeds back down south to

Houston.   Horace Vega, who testified that he moved money for the

group and acted as a confidential informant for the FBI,

testified that Ibarra replaced Sanchez as the point man for the

group’s operations in New York after Sanchez was killed.

     A number of coconspirators testified that Garcia Abrego

utilized several individuals to manage the proceeds of his drug

trafficking enterprise.   Francisco Perez testified that Fernando

Herrerra was in charge of managing Garcia Abrego’s drug proceeds.

Perez also testified that Garcia Abrego instructed Ricardo

Aguirre, who the documentary evidence indicated was listed as a

beneficial owner on several of the investment accounts in which

Garcia Abrego placed his drug proceeds, to move $25 million from

Mexico to the United States during the time period that Garcia

Abrego was hiding in Chicago as a result of increased pressure

and property seizures by Mexican authorities.   Additionally, a




                                25
number of witnesses testified that Garcia Abrego’s group employed

a number of pilots, hit men, and body guards.

     Garcia Abrego himself told federal law enforcement officials

during an interview that he began trafficking marijuana in 1979

and switched to cocaine in 1987.      He stated that he moved between

800 and 1000 pounds of marijuana and 100 kilograms of cocaine per

month.   He also stated that he progressed to moving loads of

cocaine ranging from 150 to 200 kilograms.     He told federal law

enforcement agents that he moved narcotics across the U.S./Mexico

border with the assistance of Mexican judicial police, who would

inform him when he could safely move a load across the border.

     Clearly the jury was presented with sufficient evidence for

it to rationally conclude beyond a reasonable doubt that a wide-

ranging criminal conspiracy of which Garcia Abrego knew and in

which he participated existed.   Furthermore, sufficient evidence

existed for the jury to rationally conclude beyond a reasonable

doubt that each of the substantive drug offenses charged was

committed in furtherance of the conspiracy.

           2. Sufficiency of the evidence linking the
            substantive drug offenses to the conspiracy

     As an initial matter, we note that Garcia Abrego does not

contest that sufficient evidence exists to prove that the

substantive drug offenses alleged were committed by someone;

rather he alleges that the evidence was insufficient to link the

offenses to him.   We conclude that sufficient evidence existed

for the jury to conclude that each of the substantive drug



                                 26
offenses was committed by one or more of Garcia Abrego’s

coconspirators in furtherance of the conspiracy.

     Count 3 of the indictment was based upon the seizure of 825

kilograms of cocaine at the Sarita, Texas border patrol

checkpoint on March 14, 1989.    The cocaine was discovered in a

secret compartment in an 18-wheeler driven by Raciel Garcia

Contreras and also occupied by Juan David Garcia.      Jaime Rivas

testified that he informed Medrano about the load of cocaine lost

at the Sarita checkpoint and that Medrano instructed Malherbe to

tell “El Señor” about the lost load.      At this point, Medrano

informed Rivas that Garcia Abrego was the boss and that he had to

be told about the seizure.    From this evidence, the jury could

reasonably conclude that the drug offense described in count 3

was committed by Garcia Abrego’s coconspirators in furtherance of

the conspiracy.

     Count 4 was based upon the seizure of 291 kilograms of

cocaine from a Tioga motor home driven by William Hoffman in

Queens, New York on May 3, 1989.      Hoffman testified that he

purchased the motor home at the direction of Medrano and that

Medrano instructed him to take the motor home to Grand Prairie,

Texas to have a false bottom put in it.      Hoffman also testified

that the seized cocaine was loaded into the motor home under the

supervision of Hilario Gonzalez and at the direction of Elias “El

Profe” Garcia.    From this evidence, the jury could reasonably

conclude that the drug offense described in count 4 was committed




                                 27
by Garcia Abrego’s coconspirators in furtherance of the

conspiracy.

     Count 5 of the indictment was based in part upon the seizure

of 415 kilograms of cocaine from the residence of Frederico

Munguia on Krenek Road in Houston, Texas on August 28, 1989.

Carlos Rodriguez testified that Munguia transported cocaine for

the drug organization with which he, Garcia Abrego, Medrano, and

Malherbe were involved.    Additionally, Rivas testified that, on

August 29, 1989, he contacted Medrano and told him that the

cocaine that he had delivered to Munguia the previous evening had

been seized.    According to Rivas, Medrano then instructed him to

contact Munguia in San Antonio and have him come to Houston.

Based upon this evidence, the jury could reasonably conclude that

the drug offense charged in count 5 was committed by Garcia

Abrego’s coconspirators in furtherance of the conspiracy.

     Count 6 was based upon the seizure of twenty kilograms of

cocaine from a mustang driven by Emilio Rivera as he left the

residence of Hilario Gonzalez’s father-in-law on Arrowrock Road

in Houston and 160 kilograms of cocaine seized from the residence

itself on September 18, 1989.    Rivas testified that Gonzalez used

the Arrowrock residence to store cocaine that Rivas delivered to

him in Houston.    Additionally, Rivas testified that Medrano

informed him of the seizure of cocaine at the Arrowrock

residence.    From this evidence, the jury could reasonably

conclude that the drug offense charged in count 6 was committed




                                 28
by Garcia Abrego’s coconspirators in furtherance of the

conspiracy.

     Count 7 was based upon the seizure of 645 kilograms of

cocaine from a residence on Ridgeside Street in North Houston.

FBI agents testified that, prior to the seizure, they were

conducting surveillance at Bonnie’s Nursery, a nursery near

Humble, Texas on September 22, 1989.    The agents observed a large

white refrigerator truck and a van.    The agents testified that

several individuals were taking items out of the truck and

placing them in the van.    The vehicles departed.   Subsequently,

FBI agents had local law enforcement officials stop the truck,

and the driver was identified as Jaime Rivas.    The van drove to

the Ridgeside residence and backed up to the residence’s garage.

An FBI agent walked by the residence and overheard the sound of

heavy objects being dropped and dragged across the floor of the

garage.   A later search of the residence uncovered 645 kilograms

of cocaine in military-style duffle bags of a type similar to

duffle bags found by the FBI at Bonnie’s Nursery.    Rivas

testified that he was subsequently informed of the seizure by

Elias “El Profe” Ruiz.   From this evidence, the jury could

reasonably conclude that the drug offense described in count 7

was committed by Garcia Abrego’s coconspirators in furtherance of

the conspiracy.

     Count 8 was based upon the seizure of approximately 9 tons

of cocaine from a residence on Bass Boulevard near Harlingen,

Texas on October 4, 1989.    Rivas testified that he moved between


                                 29
30,000 and 40,000 kilograms of cocaine through the Bass Boulevard

location.   Law enforcement officials also seized ledgers at the

Bass Boulevard residence indicating that cocaine had been shipped

from the location on August 28, 1989, the same date as the

seizure of cocaine at Krenek Road, and indicating that 645

kilograms of cocaine had been shipped at some point prior to

September 29, 1989, which coincided with the size and date of the

shipment seized from the Ridgeside residence on September 22,

1989.

     Francisco Perez testified that he showed Garcia Abrego a

newspaper article reporting the Bass Boulevard seizure and that,

in response, Garcia Abrego stated that “the boys had goofed.”

Perez also testified that everyone in the drug trafficking

organization, including Garcia Abrego, referred to Medrano and

Malherbe as “the boys.”   Resendez testified that he had a

conversation with Garcia Abrego about the Bass Boulevard seizure.

He testified that Garcia Abrego was angry and stated that the

seizure was a result of having too many people involved in the

organization.   He also testified that Garcia Abrego stated that

the individuals arrested in connection with the Bass Boulevard

seizure had been calling, asking him for help.   Based upon this

evidence, the jury could reasonably conclude that the drug

offense charged in count 8 was committed by Garcia Abrego’s

coconspirators in furtherance of the conspiracy.

     Count 9 was based upon the seizure of 603 kilograms of

cocaine from a tractor-trailer rig stuck in a ditch at a


                                30
warehouse located on Almeda-Genoa in Houston on November 6, 1989.

The warehouse was located directly in front of a house on South

Wayside, a street that runs perpendicularly to Almeda-Genoa.    A

search of the house on South Wayside revealed duffle bags similar

to the ones discovered in the search of Bonnie’s Nursery.    Rivas

testified that an individual he knew as “Bono,” whom an FBI agent

identified as Jose Bernardo Nieto, had previously shown him the

Almeda-Genoa warehouse and indicated that it was a potential

delivery point for cocaine in Houston.   Rivas also testified

that, during a telephone conversation, Nieto told him that he had

lost a load of cocaine at the Almeda-Genoa warehouse.   Tony Ortiz

testified that he had met Nieto at Medrano’s home, where Nieto

was meeting with Medrano to discuss cocaine transportation.

According to Ortiz, Nieto had lost a load of the organization’s

cocaine, and Medrano did not want to use him for transportation

anymore.   Medrano met with Nieto to make arrangements for Nieto

to turn over the cocaine that he still had to Ortiz for

transportation.   Based upon this evidence, the jury could

reasonably conclude that the drug offense described in count 9

was committed by Garcia Abrego’s coconspirators in furtherance of

the conspiracy.

     Count 10 was based upon the seizure of two loads of cocaine,

both in excess of 300 kilograms, from the Nole Hace Ranch and

from a mobile home in Jones Creek, Texas.   One of the FBI agents

involved in the seizure at the Almeda-Genoa warehouse testified

that he was conducting surveillance at the Wharton airport in


                                31
Houston and that he observed a blue pickup registered to

Guadalupe Velez.    The agent testified that he had previously

observed a black pickup registered to Velez at the Almeda-Genoa

warehouse.   FBI agents followed the blue pickup to the Nole Hace

Ranch, which is located near Clute, Texas.    As the blue pickup

drove into the ranch, it was met by the black pickup that agents

had previously observed at the Almeda-Genoa warehouse.    Both

trucks drove back toward the ranch.    Later that afternoon, the

blue truck drove back to the Wharton airport and then to the

mobile home in Jones Creek, which was owned by Guadalupe Velez’s

sister.   FBI agents subsequently searched the mobile home and the

Nole Hace Ranch, discovering more than 300 kilograms of cocaine

at each location.    Phone records seized at the Almeda-Genoa

warehouse and the Nole Hace Ranch indicated that one telephone

call had been made from the South Wayside house located behind

the Almeda-Genoa warehouse to the Nole Hace Ranch and that four

telephone calls were made from the Nole Hace Ranch to the South

Wayside house.   As noted earlier, Rivas testified that the

Almeda-Genoa warehouse was a potential delivery point for the

organization’s cocaine.    Based upon this testimony, in connection

with the circumstantial evidence surrounding the two seizures at

issue in count 10, the jury could reasonably infer that the drug

offense described in count 10 was committed by Garcia Abrego’s

coconspirators in furtherance of the conspiracy.

     Count 17 was based upon the seizure of 850 kilograms of

cocaine recovered from a warehouse on Sunshine Strip in Harlingen


                                 32
leased to Benito Gonzales and a truck that was searched shortly

after it left the warehouse.   Benito Gonzales was the brother of

Marcos Gonzales, who Tony Ortiz testified worked for him

transporting cocaine.   Ortiz also testified that Benito Gonzales

helped his brother in picking up, packaging, and delivering

cocaine.   Prior to searching the truck, U.S. customs officials

had executed a search warrant on the warehouse and discovered

metal boxes filled with cocaine and sealed inside wooden crates.

Upon searching the truck, customs officials found cocaine packed

in the same manner.   This evidence, combined with Tony Ortiz’s

testimony regarding his involvement in the overall conspiracy

constitutes ample evidence from which the jury could reasonably

conclude that the drug offense charged in count 17 was committed

by Garcia Abrego’s coconspirators in furtherance of the

conspiracy.

     Count 28 was based upon the seizure of 1000 kilograms of

cocaine that were delivered to the New Jersey warehouse of George

Paulicastro, an individual who was cooperating with the DEA.

Carlos Rodriguez testified that he arranged shipments of cocaine

to George Paulicastro’s warehouse in New Jersey.   A special agent

for the DEA testified that, when the load of cocaine reached

Paulicastro’s warehouse on April 3, 1993, all but 10 kilograms of

it was replaced with fake cocaine.   Carlos Rodriguez testified

that he was arrested in connection with the delivery.   On April

9, 1993, Paulicastro delivered the cocaine in a rental truck to

Francisco Segura.   Segura was later arrested, and at that time he


                                33
had in his possession a telephone book containing a code that

Segura testified was given to him by Medrano for use in

deciphering encoded telephone numbers given to Segura by group

members.   Based upon this evidence, the jury could reasonably

conclude that the drug offense described in count 28 was

committed by Garcia Abrego’s coconspirators in furtherance of the

conspiracy.

           E.    Sufficiency of the Evidence Supporting the
                Substantive Money Laundering Convictions

     Garcia Abrego claims that insufficient evidence exists to

support his convictions of money laundering in violation of 18

U.S.C. § 1956(a)(1)(A)(i) and (a)(2)(A).      We conclude, however,

that the government adduced evidence sufficient to support each

count of conviction.

                      1.   Section 1956(a)(1)(A)(i)

     Counts 2, 11-13, and 16 charged Garcia Abrego with

laundering money in violation of 18 U.S.C. § 1956(a)(1)(A)(i),

which criminalizes engaging in a financial transaction involving

the proceeds of an unlawful activity with the intent to promote

a specified unlawful activity.4      For purposes of § 1956(a)(1), a

     4
         Section 1956(a)(1) provides in relevant part as follows:

     (a)(1) Whoever, knowing that the property involved in a
     financial transaction represents the proceeds of some
     form of unlawful activity, conducts or attempts to
     conduct such a financial transaction which in fact
     involves the proceeds of specified unlawful activity--
          (A)(i) with the intent to promote the carrying on
     of specified unlawful activity . . .
     shall be sentenced to a fine of not more than $500,000
     or twice the value of the property involved in the
     transaction, whichever is greater, or imprisonment for

                                    34
transaction is “‘a purchase, sale, loan, pledge, gift, transfer,

delivery, or other disposition’ or some action involving a

financial institution or its facilities.”       United States v. Puig-

Infante, 19 F.3d 929, 938 (5th Cir. 1994) (quoting 18 U.S.C.

§ 1956(c)(3)).   “‘Disposition’ most commonly means ‘a placing

elsewhere, a giving over to the care or possession of another.’”

Id. (quoting WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 654 (Philip

Babcock Grove ed. 1961)).5

     Garcia Abrego contends that the evidence adduced at trial

was insufficient to support his convictions for counts 2, 11-13,

and 16 because (1) the government failed to prove a transaction

involving the funds at issue in each count because it offered no

evidence of a disposition of the funds and (2) none of the funds

were transferred to Garcia Abrego.6      We disagree.   Sufficient


not more than twenty years, or both.

18 U.S.C. § 1956(a)(1).
     5
        A particular transaction constitutes a “financial
transaction” if it “in any way or degree affects interstate or
foreign commerce [and] (i) involv[es] the movement of funds by
wire or other means or (ii) involv[es] one or more monetary
instruments.” 18 U.S.C. § 1956(c)(4)(A); see also Puig-Infante,
19 F.3d at 938. As indicated infra, Garcia Abrego challenges
only the sufficiency of the evidence to establish that the funds
at issue in each count alleging a violation of § 1956(a)(1)(A)(i)
were involved in a transaction. He does not contend that any
transaction in which the government proved the funds were
involved did not meet the above definition of financial
transaction. Therefore, we address only the issue of whether
sufficient evidence existed for the jury to conclude beyond a
reasonable doubt that the funds at issue in each count were
subject to a transaction.
     6
        Garcia Abrego does not challenge the sufficiency of the
evidence to establish that the money at issue in each of the
money laundering counts constituted the proceeds of narcotics

                                   35
evidence exists for the jury to conclude that the funds at issue

in each of these counts were utilized in some form of transaction

and that the money laundering offenses were committed by Garcia

Abrego’s coconspirators in furtherance of the conspiracy

described in Part III.D.1, supra.

     Count 2 was based upon the seizure of $4,012,549 on February

4, 1989 from a secret compartment in a van at Rapid Truck Repair

in Houston.   A special agent for the Criminal Investigation

Division of the Internal Revenue Service testified that, on

February 1, 1989, Alexander Guzman and Hector Castano had driven

the van to Memorial City Mall.   At the mall, they turned the van

over to Fernando Cordona and Henry Cortez, who had arrived at the

mall in another vehicle.   From this point forward, law

enforcement officials maintained constant surveillance of the van

until the time of its seizure.   Cordona and Cortez took the van

to a residence on Langbourne Street in Houston.   The next day,

Cortez drove the van back to Memorial City Mall and turned it

over to an unidentified individual who drove the van to Rapid

Truck Repair.   The jury could reasonably conclude that this

series of events involved one or more dispositions of the money

later recovered from the van because, on more than one occasion,

the van, along with its contents, was “giv[en] over to the care

or possession of another.”   Puig-Infante, 19 F.3d at 938

(internal quotation marks omitted).



trafficking or that the transfers at issue were made for the
purpose of promoting narcotics trafficking activity.

                                 36
     Jaime Rivas testified that he was responsible for delivering

the load of money seized at Rapid Truck Repair to Matamoros,

Mexico and that he received his instructions on the disposition

of the money from Luis Medrano.    From this testimony, the jury

could reasonably conclude that the money laundering offense

described in count 2 was committed by Garcia Abrego’s

coconspirators in furtherance of the conspiracy.

     Count 11 was based upon the seizure of $2.4 million that

resulted from the search of a Jeep Wagoneer driven by Juan Miguel

“Gordo” Lizardi Garcia at the International Bridge.    Carlos

Resendez testified that Lizardi Garcia worked for Garcia Abrego’s

organization.   An FBI agent testified that, prior to this

seizure, law enforcement officials intercepted a telephone

conversation between Tomas “Gringo” Sanchez and Hilario Gonzales.

Hilario Gonzales subsequently ordered Guadalupe Manuel Lopez to

rent a large U-Haul truck, load it with clothing and furniture,

and turn it over to other individuals in the southwest part of

Houston.   Law enforcement officials observed Lopez comply with

these orders on April 7, 1997.    The individuals to whom Lopez

turned over the truck drove it to the Southwest Terrace

Apartments on Bassford in Houston.     Tony Ortiz testified that he

had an apartment in this complex.

     Two days later, Lopez drove the truck to a residence in

Brownsville on Monterey Street.    He then turned the vehicle over

to some individuals at that residence and left for the airport.

Law enforcement officials then observed these unidentified


                                  37
individuals unload the contents of the truck, dumping all of the

clothing and furniture into the yard and taking 21 U-Haul boxes

into the house.   Law enforcement officers maintained surveillance

on the Monterrey Street house until April 11, 1990.   The entire

time, the clothing and furniture remained dumped in the yard.

Law enforcement officials also observed a Jeep Wagoneer at the

Monterey Street house.   On April 11, Lizardi Garcia was stopped

on the International Bridge in this same Jeep Wagoneer.    A search

of the vehicle revealed U-Haul boxes filled with bundles of U.S.

currency.

     The above evidence would allow the jury to conclude that the

funds seized from the Jeep Wagoneer had been “giv[en] over to the

care or possession of another” one or more times, thus

establishing the transaction element of the money laundering

offense.    Puig-Infante, 19 F.3d at 938 (internal quotation marks

omitted).   Furthermore, the involvement of Tomas “Gringo” Sanchez

and the use of Tony Ortiz’s apartment in transporting the money,

along with Resendez’s testimony that Lizardi Garcia worked for

Garcia Abrego’s group, provides sufficient evidence for the jury

to reasonably conclude that the money laundering offense

described in count 11 was committed by Garcia Abrego’s

coconspirators in furtherance of the conspiracy.

     Count 12 is based upon $108,000 that Horace Vega received at

Carpet Masters in Houston from Jesse Ceballos on February 23,

1991.   Vega testified that, in January 1991, he met with Luis

Medrano and discussed building a frozen food warehouse that would


                                 38
be used to distribute cocaine.    Medrano agreed to pay the $3.5

million necessary to set up the warehouse.    He stated that he

would provide Vega with $100,000 to secure a contract for the

warehouse’s construction and would pay $1 million a week after

the contract was secured.    Thereafter, he would pay $1 million

per year until the contract price was paid.    Medrano told Vega

that he would receive the money from Jesse Ceballos and Juan

Ibarra in Houston.

     On two subsequent occasions, Vega attempted to arrange to

pick up the $100,000 in Houston, but did not receive it.     On the

second attempt, Juan Ibarra told him that he could not pay the

$100,000 because the group was attempting to reestablish

protection in Mexico.    Thereafter, Vega spoke with Medrano again,

and Medrano became upset when he found out that Vega had not been

able to pick up the money necessary to secure a contract for the

warehouse.   In a later taped conversation, Vega and Jesse

Ceballos arranged for Vega to pick up the money at Carpet

Masters.   The transfer of the $108,000 to Vega clearly

constituted “a giving over to the care or possession of another,”

and thus a transaction for purposes of establishing a money

laundering offense.     Puig-Infante, 19 F.3d at 938.   Additionally,

the involvement of Luis Medrano in the transfer and the fact that

the transfer was made to facilitate the building of a warehouse

to be used to distribute narcotics provide ample basis for the

jury to conclude that the offense described in count 12 was




                                  39
committed by Garcia Abrego’s coconspirators in furtherance of the

conspiracy.

     Count 13 was based upon Vega’s receipt of $50,000 from Alex

Ceballos, the brother of Jesse Ceballos, at Carpet Masters on May

3, 1991.   In recorded conversations on May 2, 1991, Vega and

Jesse Ceballos discussed Vega’s having a secret compartment built

into a trailer for the transport of cocaine.    Vega told Ceballos

that he would need $50,000 to have this done.   Additionally, Juan

Ibarra was present when Vega picked up the money on May 3, 1991.

The conveyance of the money to Vega constituted a transaction.

Given that Medrano had previously told Vega to contact Ceballos

and Ibarra in connection with another transaction, the jury had

ample basis for concluding that the money laundering offense

described in count 13 was committed by Garcia Abrego’s

coconspirators in furtherance of the conspiracy.

     Count 16 was based upon Vega’s payment of $7,965 for 8 trash

compactors and 700 bags for use in packaging marijuana.   Vega

testified that he received orders from Jesse Ceballos to purchase

the trash compactors because Luis Medrano needed them to package

40,000 pounds of marijuana.   The government offered into evidence

a recorded conversation between Vega and Ceballos to this effect.

Vega testified that he then went to Houston, met up with Oscar

Abelenda, a cocaine dealer who was a customer of Ceballos.   Vega

and Abelenda then purchased the trash compactors and bags.   The

jury could reasonably conclude that Vega’s purchase of the trash

compactors and bags entailed a transaction within the meaning of


                                40
§ 1956(a)(1).   See 18 U.S.C. § 1956(c)(3) (defining transaction

to include a purchase).   Further, based upon the fact that Vega

undertook the transaction pursuant to orders from Medrano to

purchase materials and equipment necessary to facilitate drug

trafficking, the jury could reasonably conclude that the offense

described in count 16 was committed by Garcia Abrego’s

coconspirators in furtherance of the conspiracy.

                     2.   Section 1956(a)(2)(A)

     Counts 14, 15, and 27 charged Garcia Abrego with violation

of 18 U.S.C. § 1956(a)(2)(A), which criminalizes the

transportation, transmission, or transfer of a monetary

instrument or funds from a place inside the United States to a

place outside the United States with the intent to promote the

carrying on of a specified unlawful activity.     See United States

v. Savage, 67 F.3d 1435, 1440 (9th Cir. 1995).7    As with the

substantive drug offenses, Garcia Abrego does not contend that

the evidence was insufficient to establish that the offenses

     7
         Section 1956(a)(2) provides in relevant part as follows:

     (2) Whoever transports, transmits, or transfers, or
     attempts to transport, transmit, or transfer a monetary
     instrument or funds from a place in the United States
     to or through a place outside the United States or to a
     place in the United States from or through a place
     outside the United States--
       (A) with the intent to promote the carrying on of
     specified unlawful activity . . .
     shall be sentenced to a fine of not more than $500,000
     or twice the value of the monetary instrument or funds
     involved in the transportation, transmission, or
     transfer whichever is greater, or imprisonment for not
     more than twenty years, or both.

18 U.S.C. § 1956(a)(2).

                                 41
charged in counts 14, 15, and 27 occurred.8    Rather, he contends

that insufficient evidence exists to link him to the offenses.

However, as with the counts alleging violations of

§ 1956(a)(1)(A)(i), we conclude that sufficient evidence exists

to demonstrate that the offenses were committed by Garcia

Abrego’s coconspirators in furtherance of the conspiracy.

Accordingly, Garcia Abrego’s convictions are sustainable on a

theory of coconspirator vicarious liability.

     Count 14 was based upon the delivery of $1.4 million of the

organization’s funds from Houston to Matamoros, Mexico on

September 7, 1991.   Vega testified that, on September 6, 1991, he

picked up $1.4 million from Jesse Ceballos at a residence in

Houston pursuant to instructions from Malherbe and Medrano.    He

further testified that, pursuant to his instructions from the

prior day, on September 7, 1991, he turned the money over to an

     8
        Garcia Abrego asserts that the funds at issue in these
counts were not exported to Matamoros, Mexico. However, with
respect to counts 14 and 15, the record citations that he
provides in support of this proposition do not indicate that the
funds at issue were not exported to Matamoros, Mexico.
Furthermore, as indicated infra, the evidence presented at trial
indicated that the funds at issue in these two counts were
transported across the Mexican border, which satisfies
§ 1956(a)(2)(A)’s requirement that the funds be transferred from
a point inside the United States to a point outside the United
States.

     Furthermore, as indicated infra, the funds at issue in count
27 were seized from a vehicle on the International Bridge driving
toward Mexico. The fact that the funds were seized before they
actually passed from the United States into Mexico is irrelevant
for purposes of § 1956(a)(2)(A) because the statute also
criminalizes an “attempt[] to transport, transmit, or transfer a
monetary instrument or funds from a place in the United States to
or through a place outside the United States.” 18 U.S.C.
§ 1956(a)(2) (emphasis added).

                                42
individual that he knew as Pinata, who transported the money into

Mexico.   Based upon Vega’s testimony that he acted at the behest

of Malherbe and Medrano, the jury could reasonably conclude that

the money laundering offense described in count 14 was committed

by Garcia Abrego’s coconspirators in furtherance of the

conspiracy.

     Count 15 was based upon the delivery of $1.463 million of

the organization’s money from Houston to Matamoros on September

26, 1991.   Vega testified that, pursuant to instructions from

Jesse Ceballos, he picked up the money in Houston on September

25, 1991.   He testified that he then drove the money to the Rio

Grande Valley, where he met Carlos Salazar.   From there,

Salazar’s sister, Ninfa Lopez, drove Vega’s vehicle, and Vega

road with Salazar to the Mexican border.   At the border, Salazar

told a Mexican Customs official that they worked for El Señor,

and they were waived through.   Vega testified that they then

delivered the money to Matamoros.    Based upon this testimony, the

jury could reasonably conclude that the money laundering offense

described in count 15 was committed by Garcia Abrego’s

coconspirators in furtherance of the conspiracy.

     Count 27 was based upon the seizure of $528,000 from a

vehicle driven by Roberto Villareal as he attempted to cross into

Mexico on the International Bridge on May 6, 1992.   Carlos

Rodriguez testified that Villareal was the cousin of Sergio

“Checo” Gomez and that he was helping the organization smuggle

drug proceeds into Mexico at the time of this seizure.    Based


                                43
upon this testimony, the jury could reasonably conclude that the

money laundering offense described in count 27 was committed by

Garcia Abrego’s coconspirators in furtherance of the conspiracy.

           F. Sufficiency of the Evidence Supporting
         the Conviction for Conspiracy to Launder Money

     Count 18 of Garcia Abrego’s indictment charged him with

conspiracy to launder money in violation of 18 U.S.C. § 1956(h).

Section 1956(h) provides as follows:

     Any person who conspires to commit any offense defined
     in this section or section 1957 shall be subject to the
     same penalties as those prescribed for the offense the
     commission of which was the object of the conspiracy.

18 U.S.C. § 1956(h).   This court has not had occasion to

determine what elements of proof are necessary to establish a

violation of § 1956(h).   However, the Third Circuit has held that

a conviction for violation of § 1956(h) requires that the

government prove the following three elements:

     (1) the conspiracy, agreement, or understanding to
     commit money laundering was formed, reached, or entered
     into by two or more persons; (2) at some time during
     the existence or life of the conspiracy, agreement, or
     understanding, one of its alleged members knowingly
     performed one of the overt acts charged in the
     indictment in order to further or advance the purpose
     of the agreement; and (3) at some time during the
     existence or life of the conspiracy, agreement, or
     understanding, the defendant knew the purpose of the
     agreement, and then deliberately joined the
     conspiracy, agreement or understanding.

United States v. Conley, 37 F.3d 970, 976-77 (3d Cir. 1994).

     The Supreme Court has held that a conviction of conspiracy

to commit a drug crime in violation of 21 U.S.C. § 846 does not

require proof of an overt act in furtherance of the conspiracy.

See United States v. Shabani, 513 U.S. 10, 15 (1994).   Section

                                44
846 has language virtually identical to the language of

§ 1956(h).9    Neither the Supreme Court nor this court has had

occasion to determine whether 18 U.S.C. § 1956(h) also lacks an

overt act requirement.     We need not address this issue here

because the substantive money laundering offenses discussed in

Parts III.E.1 and III.E.2, supra, satisfy an overt act

requirement, should such a requirement exist.

     Because we have concluded that Garcia Abrego’s convictions

for laundering money in violation of § 1956(a)(1)(A)(i) and

(a)(2)(A) are sustainable on a theory of coconspirator vicarious

liability, we necessarily conclude that sufficient evidence

exists for the jury to have concluded beyond a reasonable doubt

that Garcia Abrego knowingly participated in a conspiracy, one of

the objects of which was to commit money laundering offenses

involving drug proceeds.

              G.   Sufficiency of the Evidence Supporting
                   the Conviction for Conducting a CCE

     Count 20 of Garcia Abrego’s indictment charged him with

conducting a CCE in violation of 21 U.S.C. § 848.     “A conviction

for [CCE] requires proof that a defendant organized, supervised

or managed five or more persons in a continuing series of drug


     9
         Section 846 provides as follows:

     Any person who attempts or conspires to commit any
     offense defined in this subchapter shall be subject to
     the same penalties as those prescribed for the
     offense, the commission of which was the object of the
     attempt or conspiracy.

21 U.S.C. § 846.

                                   45
violations from which the defendant obtained substantial income.”

United States v. Sotelo, 97 F.3d 782, 789 (5th Cir.), cert.

denied sub nom., 117 S. Ct. 620 (1996), and cert. denied, 117 S.

Ct. 1002 (1997), and cert. denied sub nom., 117 S. Ct. 1324

(1997); see also Garrett v. United States, 471 U.S. 773, 786

(1985).   Garcia Abrego argues that the government failed to prove

that he derived substantial income from the sale of narcotics and

that he organized, led, managed, or supervised five or more

individuals.   We reject both of these contentions.

                      1.   Substantial Income

     In support of his contention that the government failed to

prove that he derived substantial income from the sale of

narcotics, Garcia Abrego merely cross-references those portions

of his brief arguing that insufficient evidence existed to

convict him of laundering money and that the district court

improperly allowed the admission of foreign bank records.      As

indicated in Part III.E, supra, we reject Garcia Abrego’s

argument that insufficient evidence existed to support his

convictions for money laundering.     As indicated in Part III.N,

infra, we reject his argument that the district court improperly

admitted the foreign financial records.

     Moreover, in May 1988, Dr. Victor Leal, a Brownsville-area

ophthalmologist whom Garcia Abrego used as a liason for

communicating with Agent DelaO, told DelaO in a recorded

conversation that, ten years ago Garcia Abrego was a factory

worker and that now he was a “big boss.”     Francisco Perez


                                 46
testified that Garcia Abrego told him that he had ordered Ricardo

Aguirre to launder $25 million of his money.   Carlos Resendez

testified that Garcia Abrego told him that he had $30-35 million

in Ricardo Aguirre’s name.   Tony Ortiz testified that, during his

involvement with Garcia Abrego’s organization, he shipped between

$60 and 70 million in drug proceeds from New York and Houston

back to Matamoros.   Horace Vega testified that he moved $7.5

million for the organization.   Clearly, the jury had ample basis

from which to conclude that Garcia Abrego derived substantial

income from trafficking narcotics.

          2.   Organization, Management, or Supervision
                    of Five or More Individuals

     Garcia Abrego conclusorily argues that insufficient evidence

existed for the jury to conclude beyond a reasonable doubt that

he acted as an organizer, supervisor, or manager of five or more

individuals in his narcotics trafficking activities.    The

testimony of Garcia Abrego’s coconspirators summarized in Part

III.D.1, supra, constitutes sufficient evidence for the jury to

conclude that Garcia Abrego acted in such a capacity with far

more than five people.   The government adduced a great deal of

evidence in the form of testimony from coconspirators indicating

that Garcia Abrego was the leader of a very large narcotics

trafficking enterprise with a pyramid-like hierarchy.     The

testimony of coconspirators provided a basis for the jury to

conclude (1) that Luis Medrano and Oscar Malherbe worked directly

for Garcia Abrego and that he delegated to them substantial

managerial authority; (2) that Medrano and Malherbe in turn

                                47
delegated responsibility for smuggling drugs and their proceeds

to individuals such as Jaime Rivas, Tony Ortiz, and Carlos

Rodriguez; and (3) that these individuals in turn recruited

numerous other individuals to actually package, load, and ship

narcotics and their proceeds.    The fact that Garcia Abrego did

not directly control the actions of many of these individuals is

irrelevant; that their actions were directly supervised or

managed by individuals to whom Garcia Abrego delegated authority

indicates that Garcia Abrego organized, supervised, or managed

them for purposes of § 848.     See United States v. Tolliver, 61
F.3d 1189, 1216 (5th Cir. 1995) (holding that the defendant

possessed managerial authority over individuals for purposes of

the CCE statute because they worked for one of the defendant’s

subordinates), vacated on other grounds, Sterling v. United

States, 516 U.S. 1105 (1996), and vacated on other grounds, Moore

v. United States, 117 S. Ct. 40 (1996); United States v.

Hinojosa, 958 F.2d 624, 630 (5th Cir. 1992) (“‘[A] defendant may

not insulate himself from CCE liability by carefully pyramiding

authority so as to maintain fewer than five direct

subordinates.’” (quoting United States v. Ricks, 882 F.2d 885,

891 (4th Cir. 1989) (brackets in original)).

     Apparently recognizing the futility of simply arguing that

the jury could not rationally conclude beyond a reasonable doubt

that he organized, managed, or supervised five or more

individuals in his drug trafficking enterprise, Garcia Abrego

principally argues that his conviction for conducting a CCE must


                                  48
be set aside because the jury could have concluded that he

supervised individuals who as a matter of law could not

constitute his supervisees (e.g., individuals with whom Garcia

Abrego merely had a buyer/seller relationship).    In essence,

Garcia Abrego is challenging the district court’s jury

instruction on the CCE offense on the ground that it allowed the

jury to convict him based upon a theory of liability that was not

legally viable.    See Griffin v. United States, 502 U.S. 46, 59

(1991) (noting that a conviction is invalid “[w]hen . . . jurors

have been left the option of relying upon a legally inadequate

theory . . . [because] there is no reason to believe that their

own intelligence and expertise will save them from that error”).

Because Garcia Abrego did not object to the CCE instruction on

these grounds at the district court level,10 we review his claim

for plain error.   See FED. R. CRIM. PROC. 52(b); United States v.

Jones, 132 F.3d 232, 243 (5th Cir. 1998).

     Under the plain error standard, we may reverse only if “(1)

there was error (2) that was clear and obvious and (3) that

affected [Garcia Abrego’s] substantial rights.”    United States v.


     10
        Garcia Abrego proffered a proposed supplemental
instruction on CCE stating the following:

          The act of supplying cocaine, or “fronting”
     cocaine to a customer does not constitute without more,
     a basis for determining that the supplier organized,
     managed or supervised either his buyers or his buyers
     [sic] customers.

However, during formal objections to the district court’s jury
charge, Garcia Abrego withdrew this proposed instruction “because
the Court [was] giving [it] in other ways, shape or form.”

                                 49
Dupre, 117 F.3d 810, 817 (5th Cir. 1997), cert. denied, 118 S.

Ct. 857 (1998); see also United States v. Olano, 507 U.S. 725,

731-36 (1993).         “Normally, although perhaps not in every case,

the defendant must make a specific showing of prejudice to

satisfy the ‘affecting substantial rights’ prong” of the plain

error inquiry.         Olano, 507 U.S. at 735.       Even when these criteria

are satisfied, we should exercise our discretion to reverse only

if the error “seriously affects the fairness, integrity or public

reputation of judicial proceedings.”             Id. at 732 (internal

quotation marks and brackets omitted); see also Dupre, 117 F.3d

at 817.

      The jury instruction regarding the organizer/supervisor/

manager element of the CCE offense tracked the language of the

Fifth Circuit Pattern Jury Charge, which provides as follows:

           The term “organizer, supervisor, or manager” means
      that the defendant was more than a fellow worker and
      that the defendant either organized or directed the
      activities of five or more other persons, whether or
      not the defendant was the only organizer or supervisor.

COMMITTEE   ON   PATTERN JURY INSTRUCTIONS, DISTRICT JUDGES ASS’N FIFTH CIR.,

PATTERN JURY INSTRUCTIONS (CRIMINAL CASES) 239 (1997).

      Assuming, merely for the sake of argument, that a juror

strictly complying with this instruction--as we assume that the

jurors in this case did, see United States v. Jimenez, 77 F.3d
95, 99 (5th Cir. 1996)--could have, as a theoretical matter,

found Garcia Abrego guilty of conducting a CCE on the basis of

his association with persons who could not have constituted his




                                         50
supervisees as a matter of law,11 we are unconvinced that such

error rises to the level of plain error.   As noted above, the

government adduced a great deal of evidence at trial regarding a

large number of individuals over whom the jury could reasonably

conclude that Garcia Abrego exerted direct or indirect managerial

authority.   Furthermore, Garcia Abrego does not contend that,


     11
        We acknowledge that a number of circuits have held that
the statutory language, “other persons with respect to whom such
person occupies a position of organizer, a supervisory position,
or any other position of management” indicates that the term
“organizer” as used in § 848 implies a position carrying some
degree of managerial authority rather than a position
characterized by mere coordination of various players. See,
e.g., United States v. Lindsey, 123 F.3d 978, 987-88 (7th Cir.
1997); United States v. Williams-Davis, 90 F.3d 490, 508-09 (D.C.
Cir. 1996), cert. denied, 117 S. Ct. 986 (1997), and cert. denied
sub nom., 117 S. Ct. 988 (1997); United States v. Witek, 61 F.3d
819, 822-24 (11th Cir. 1995); United States v. Delgado, 4 F.3d
780, 785-86 (9th Cir. 1993). One court indicated that a CCE
instruction similar to the one at issue here was erroneous
because it failed to highlight the requirement of managerial
authority. See Lindsey, 123 F.3d at 985-86.

     We have no occasion here to determine whether an individual
must exercise managerial authority over another individual in
order to be considered an organizer as to that individual for
purposes of § 848 or whether the district court’s instruction was
erroneous because of its failure to elucidate such a managerial
authority requirement, should it exist, because our review in
this case is limited to a review for plain error. As noted
infra, (1) the government presented a great deal of evidence
indicating that Garcia Abrego exercised managerial authority,
both direct and indirect, over a large number of individuals and
(2) Garcia Abrego does not contend that, during argument, the
government urged the jury to convict Garcia Abrego of conducting
a CCE based upon his association with individuals over whom he
did not exert direct or indirect managerial authority. We are
satisfied that any error in the district court’s instruction was
not plain error because Garcia Abrego has demonstrated no
prejudicial impact, and thus no detrimental effect on his
substantial rights. See United States v. Rogers, 126 F.3d 655,
659 (5th Cir. 1997). We therefore express no opinion as to
whether the district court’s CCE instruction was actually
erroneous.

                                51
during argument, the government urged the jury to find Garcia

Abrego guilty of conducting a CCE on the basis of his association

with individuals who, as a matter of law, could not have

constituted his supervisees.   Rather, he merely claims that a

handful of the government’s witnesses could not have constituted

his supervisees.12   We find it highly improbable that, in finding

Garcia Abrego guilty of conducting a CCE, the jury rested its

verdict upon Garcia Abrego’s association with such individuals

rather than upon his association with the numerous individuals

whom the jury could have correctly concluded were his

supervisees.   Garcia Abrego has thus failed to demonstrate that

any error on the part of the district court in connection with

its jury instructions on the CCE offense prejudiced him and

thereby affected his substantial rights.   Therefore, we hold that

the district court did not plainly err, if it erred at all, in

its instruction to the jury regarding the CCE offense.     See

United States v. Lindsey, 123 F.3d 978, 986 (7th Cir. 1997)

(holding that the district court did not plainly err in giving

the jury an instruction regarding CCE that could have allowed the

jury to convict the defendant on the basis of his association

     12
        We find Garcia Abrego’s assertions in this regard
somewhat dubious themselves. For example, Garcia Abrego claims
that William Hoffman could not have constituted his supervisee
because Hoffman described himself as a freelance courier and
stated that he worked for a number of different individuals.
However, Hoffman testified that he took orders from Oscar
Malherbe and Luis Medrano. This testimony indicates that Garcia
Abrego exercised indirect managerial authority over him. See
Tolliver, 61 F.3d at 1216. Obviously, § 848 does not require
that an individual work exclusively for the defendant in order to
be considered the defendant’s supervisee.

                                 52
with individuals who could not have been his supervisees as a

matter of law because there was “adequate evidence of [the

defendant’s] supervision of a sufficient number of persons whom

he clearly ‘managed’”).

          H.   Impact of the Ex Post Facto Clause on the
               Money Laundering Conspiracy Conviction

     Garcia Abrego contends that all of the acts that formed the

basis of his conviction for conspiracy to launder money occurred

before October 28, 1992, the effective date of 18 U.S.C.

§ 1956(h), which raised the maximum penalty for such a conspiracy

to the same level as the underlying substantive offense.     See 18

U.S.C. § 1956(h).   He also argues that, even if only one of the

acts comprising the offense occurred before § 1956(h)’s effective

date, the Ex Post Facto Clause precludes applying the statute’s

harsher penalty provisions to the offense.

     As an initial matter, we reject Garcia Abrego’s argument

that his conviction under § 1956(h) violated the Ex Post Facto

Clause if any of the conduct in furtherance of the conspiracy

occurred before the statute’s effective date.   Conspiracy is a

continuing offense.    See Bermea, 30 F.3d at 1577.   “‘[W]here a

crime is still being carried on and continued after the date when

the act becomes effective,’ a statute imposing a greater penalty

for conspiracy does not violate the constitutional prohibition of

ex post facto laws.”    United States v. Todd, 735 F.2d 146, 150

(5th Cir. 1984) (quoting Huff v. United States, 192 F.2d 911,

914-15 (5th Cir. 1951)); see also United States v. Harris, 79
F.3d 223, 229 (2d Cir.), cert. denied, 117 S. Ct. 142 (1996);

                                 53
Bermea, 30 F.3d at 1577; United States v. Garfinkel, 29 F.3d
1253, 1259 (8th Cir. 1994); United States v. Jackson, 845 F.2d
1262, 1265 (5th Cir. 1988).

     In circumstances in which many acts in a continuing offense

occurred before the effective date of the statute criminalizing

the continuing offense, the trial court must inform the jury of

the effective date of the statute and instruct the jury that, in

order to convict the defendant of the offense, it must find that

the offense continued after the effective date of the statute.

See Todd, 735 F.2d at 150.    The district court gave such an

instruction in this case, and the government presented ample

evidence that the conspiracy to launder money occurred after the

effective date of § 1956(h).

     Among the post-October 1992 evidence supporting Garcia

Abrego’s conviction of conspiracy to launder money is the

testimony of Carlos Resendez that he participated in a large

cocaine transaction in 1993 and turned the proceeds over to

Garcia Abrego in Monterey, Mexico.    Additionally, Resendez

testified that he picked up money in the United States for Garcia

Abrego in 1993.   Resendez also testified that he engaged in a

cocaine transaction in 1994 and that he delivered the money

pursuant to Garcia Abrego’s instructions.    Furthermore, Tony

Ortiz testified that, in November 1992, he delivered

approximately $40,000 to Medrano for use in bribing a Mexican

official.   Based upon this evidence, the jury could reasonably

conclude that the money laundering conspiracy continued after the


                                 54
effective date of § 1956(h).     Therefore, Garcia Abrego’s

conviction for violation of § 1956(h) did not violate the Ex Post

Facto Clause.

    I.    Admissibility of Garcia Abrego’s Custodial Statement

     Garcia Abrego challenges the admissibility of the statement

that he made to U.S. law enforcement officials after he was

transferred to U.S. custody by Mexican authorities.        Before

addressing Garcia Abrego’s claims regarding his custodial

statement, a synopsis of the facts surrounding that statement is

necessary.

                        1.   Factual Background

     Mexican law enforcement officials arrested Garcia Abrego in

Monterey, Mexico on the night of January 14, 1996.        Mexican

officials flew Garcia Abrego to Mexico City that night, and DEA

Agent Lawrence Hensley accompanied them on the flight.        During

the flight, Garcia Abrego drank some tequila.        Without giving

Garcia Abrego Miranda13 warnings, agent Hensley asked Garcia

Abrego questions about his citizenship and the seizure of cocaine

and money.   The government contends that Garcia Abrego made no

specific admissions of wrongdoing, and Garcia Abrego does not

specify the content of his statement.

     Garcia Abrego stayed the night in Mexico City in the custody

of Mexican officials.    The next morning, he received injections

of a number of blood pressure medications.        That afternoon,

Mexican officials took Garcia Abrego to the airport in Mexico

     13
          Miranda v. Arizona, 384 U.S. 436 (1966).

                                   55
City.     Garcia Abrego requested an attorney or to be taken before

a judge.14.    We note for the sake of clarity that the term “Fifth

Amendment right to counsel” is something of a misnomer to the

extent that it indicates that the Fifth Amendment itself creates

a right to counsel.    The rights created by Miranda, including the

right to have counsel present during custodial interrogation,

“are ‘not themselves rights protected by the Constitution but

[are] instead measures to insure that the right against

compulsory self-incrimination [is] protected.’”     Duckworth v.

Eagan, 492 U.S. 195, 203 (1989) (quoting Michigan v. Tucker, 417
U.S. 433, 444 (1974)) (alterations in original); United States v.

Smith, 7 F.3d 1164, 1170 (5th Cir. 1993).    However, because of

the pervasiveness of the term’s use in the cases of the Supreme

Court and this circuit interpreting the right to counsel created

by Miranda, we use it here.15    Mexican officials complied with

     14
        In a post-oral argument letter brief that, pursuant to
court instructions, was to address only the adequacy of record
support for arguments that had already been made, Garcia Abrego
argues for the first time that his request for a lawyer while in
the custody of Mexican authorities constituted an invocation of
his Fifth Amendment right to counsel. He therefore contends that
his later custodial statement at the FBI office was presumptively
involuntary because he was not provided access to a lawyer prior
to the statement. See Edwards v. Arizona, 451 U.S. 477, 484-85
(1981) (holding that, once the accused asserts this Fifth
Amendment right to counsel

 and thereby “expresse[s] his desire to deal with the police only
through counsel, [he] is not subject to further interrogation by
the authorities until counsel has been made available to him,
unless the accused himself initiates further communication,
exchanges, or conversations with the police”).

     “[T]his court has repeatedly held . . . [that] we will not
review arguments raised for the first time in a reply brief.”
NLRB v. Cal-Maine Farms, Inc., 998 F.2d 1336, 1342 (5th Cir.

                                  56
neither request.   While detained at the airport, Garcia Abrego

received two ten-milligram injections of Valium.   He was then

placed on a Mexican airplane occupied by only Mexican officials

and flown to Houston Intercontinental Airport.

     Shortly after arriving in Houston, Garcia Abrego was

released into United States custody and was taken to the Houston

FBI office.   Upon arrival there, he complained of shoulder and

back pains that he alleged resulted from Mexican officials

forcibly pushing him to the ground and restraining him.    Dr. Gary

M. Coleman examined Garcia Abrego, and concluded that he

“appeared to be alert[,] . . . was able to converse and answer

his questions appropriately[,] . . . did not appear to be

somnolent or sleepy, . . . [and did not appear] . . . to be


1993). We will not allow Garcia Abrego to do in a limited post-
oral argument submission that which he could not do in a reply
brief. We therefore decline to resolve Garcia Abrego’s Edwards
claim. However, we note that Garcia Abrego does not claim that,
at the time that he made his request for counsel, he was being
subjected to custodial interrogation. It is highly questionable
whether Garcia Abrego could have invoked his Fifth Amendment
right to counsel at a point in time prior to custodial
interrogation, particularly at a point when he was not even in
the custody of U.S. officials. As the Supreme Court observed in
McNeil v. Wisconsin, 501 U.S. 171 (1991),

     We have in fact never held that a person can invoke his
     Miranda rights anticipatorily, in a context other than
     “custodial interrogation[.]” . . . Most rights must
     be asserted when the government seeks to take the
     action they protect against. The fact that we have
     allowed the Miranda right to counsel, once asserted, to
     be effective with respect to future custodial
     interrogation does not necessarily mean that we will
     allow it to be asserted initially outside the context
     of custodial interrogation, with similar future effect.

Id. at 182 n.3 (citations omitted); see also Goodwin v. Johnson,
132 F.3d 162, 180 n.14 (5th Cir. 1997).

                                57
suffering from an excessive amount of any certain medication at

the time.”    Additionally, the law enforcement officials who

interviewed Garcia Abrego testified that he showed no signs of

impairment at the time of the interview.

     Thereafter, U.S. law enforcement officials read Garcia

Abrego his Miranda rights in Spanish, and he signed a form

acknowledging that he understood his rights.     United States law

enforcement officials then interviewed him.     Agent Hensley

testified that Garcia Abrego made a number of denials of

particular episodes of criminal activity that were identical to

statements that he made to Hensley during the flight from

Monterrey to Mexico City.

     At the suppression hearing, Dr. Coleman testified that an

overdose of Valium would be evidenced by signs of somnolence and

sleepiness.    He also testified that users of Valium develop a

tolerance over time and that a given dose of Valium may have

varying effects on a particular individual based on a number of

other factors, including the level of anxiety the individual is

experiencing at the time of administration, his physical size,

and the route of administration.      Garcia Abrego introduced expert

testimony from Dr. Ernest D. Lykissa that a first-time user who

received a twenty-milligram dose of Valium would be significantly

impaired by the drug and that a person who took all of the

medication administered to Garcia Abrego by Mexican doctors would

be “literally incapacitated.”    However, Dr. Lykissa clarified

that a habitual user could withstand a much higher dosage of


                                 58
Valium than a first-time user and that his conclusions regarding

the combined effects of the drugs administered to Garcia Abrego

were based on an assumption that he received all of the drugs at

one time.   Dr. Lykissa also testified that some of the

hypertension medication that Garcia Abrego received would block

his kidneys’ ability to eliminate Valium for a six-hour period.

Another expert, Dr. Gloria Keraga, testified that Valium taken in

conjunction with one of the medications given to Garcia Abrego

could increase suggestibility.    Dr. Keraga admitted that these

effects might be different for a chronic user of Valium.     Agent

Hensley testified at the suppression hearing without objection

that Garcia Abrego had used Valium on a daily basis for a number

of years prior to his arrest.16

                         2.    Admissibility

     Garcia Abrego argues that his custodial statement at the FBI

office was the fruit of his initial un-Mirandized statements to

Agent Hensley shortly after his arrest and was therefore

inadmissible at trial.   He also argues that his custodial

statement at the FBI office was rendered independently

involuntary by the fact that he was under the influence of drugs

that made him susceptible to law enforcement officials’

solicitous interrogation.     We reject both of these contentions.


     16
        Additionally, at trial, Francisco Perez testified that
he purchased Valium for Garcia Abrego on a number of occasions
and that Garcia Abrego used Valium on a daily basis from at least
1980 until 1993. Carlos Resendez testified that he also
purchased Valium for Garcia Abrego on occasion and that Garcia
Abrego was accustomed to using Valium.

                                  59
          a.   Effect of prior un-Mirandized statements

     Garcia Abrego’s custodial statement at the FBI office was

not rendered involuntary by the fact that he previously made un-

Mirandized statements to Agent Hensley.    Miranda merely created a

prophylactic rule that establishes an irrebuttable presumption of

involuntariness with respect to statements made during custodial

interrogation that are not preceded by Miranda warnings.       See

McNeil v. Wisconsin, 501 U.S. 171, 176 (1991).    Mirandized

statements made subsequent to an un-Mirandized statement are not

the illegal fruit of the prior statement unless the prior

statement was actually involuntary as opposed to merely presumed

involuntary on the basis that it was given without the benefit of

Miranda warnings.   See Oregon v. Elstad, 470 U.S. 298, 310-11

(1985) (holding that, absent evidence that an unwarned statement

was actually the product of police coercion, “a careful and

thorough administration of Miranda warnings serves to cure the

condition that rendered the unwarned statement inadmissible”).

The record provides no indication that Garcia Abrego’s statements

to Agent Hensley were involuntary.    Therefore, these statements

did not taint Garcia Abrego’s later statement at the FBI office.

                     b.   Actual voluntariness

     Garcia Abrego next argues that the drugs that Mexican

officials administered to him, coupled with the solicitousness of

U.S. law enforcement officials, rendered his custodial statement

involuntary.   We disagree.   When a defendant challenges the

voluntariness of a confession, the government must prove its


                                 60
voluntariness by a preponderance of the evidence in order for the

confession to be admissible as substantive evidence at the

defendant’s criminal trial.    See Self v. Collins, 973 F.2d 1198,

1205 (5th Cir. 1992).    While the ultimate determination of

voluntariness is a question of law reviewed de novo, this court

must accept the factual conclusions underlying the district

court’s determination of voluntariness unless they are clearly

erroneous.    See United States v. Restrepo, 994 F.2d 173, 183 (5th

Cir. 1993).

     “A confession is voluntary if, under the totality of the

circumstances, the statement is the product of the accused’s free

and rational choice.”    United States v. Broussard, 80 F.3d 1025,

1033 (5th Cir.), cert. denied sub nom., 117 S. Ct. 264 (1996).

“[C]oercive police activity is a necessary predicate to the

finding that a confession is not ‘voluntary’ within the meaning

of the Due Process Clause of the Fourteenth Amendment.”    Colorado

v. Connelly, 479 U.S. 157, 167 (1986).    However, “[a] defendant’s

mental condition still properly figures into the voluntariness

calculus.    Police exploitation of the mental condition of a

suspect, using ‘subtle forms of psychological persuasion,’ could

render a confession involuntary.”     United States v. Raymer, 876
F.2d 383, 386-87 (5th Cir. 1989) (quoting Connelly, 479 U.S. at

164).

     The record contains ample evidence from which the district

court could conclude that the drugs that Mexican authorities

administered to Garcia Abrego did not impair his mental capacity.


                                 61
Dr. Coleman’s testimony that Garcia Abrego did not appear

impaired and evinced none of the symptoms of a Valium overdose,

together with the testimony of the officers who interviewed

Garcia Abrego that he appeared in no way impaired, provided an

adequate basis for the district court’s conclusion that Garcia

Abrego’s mental capacity was not impaired as a result of the

drugs that he had been administered earlier in the day.

Additionally, Agent Hensley’s testimony that, during the

interview, Garcia Abrego made many of the same denials of

particular episodes of criminal conduct that he had previously

made to Hensley during the trip from Monterrey to Mexico when no

Valium was in his system indicates that the Valium injections had

not diminished Garcia Abrego’s mental capacity.   The district

court was presented with conflicting expert testimony regarding

the probable effect of Valium and the other drugs administered to

Garcia Abrego, and the court was free to make credibility

assessments regarding the different expert witnesses.     See United

States v. Ponce, 8 F.3d 989, 998 (5th Cir. 1993).   Moreover, the

district court was free to accord great weight to the testimony

of those individuals who actually observed Garcia Abrego prior to

his interview with law enforcement authorities.   Thus, we cannot

say that the district court’s determination that the medication

that Garcia Abrego received did not render him mentally impaired




                               62
at the time of his interview with law enforcement officials was

clearly erroneous.17

     Moreover, Garcia Abrego has demonstrated no overreaching by

law enforcement officials, which, as noted earlier, is a

prerequisite to a determination that a confession is involuntary

for purposes of the Fourteenth Amendment Due Process Clause.    The

mere fact that law enforcement agents were solicitous and

attempted to create a favorable climate for confession did not

render Garcia Abrego’s statement involuntary.    See United States

v. Barlow, 41 F.3d 935, 944 n.26 (5th Cir. 1994).18   Garcia

Abrego contends that the solicitousness of law enforcement

officials constituted an exploitation of his vulnerable mental

state.    However, as indicated above, the district court had an

ample basis for concluding that Garcia Abrego did not possess a

vulnerable mental state capable of exploitation.    Therefore, the

district court properly concluded that the government established

by a preponderance of the evidence the voluntariness of Garcia

     17
        Garcia Abrego also claims that he “was particularly
susceptible to entreaties by U.S. authorities” because he alleges
that he was mistreated by Mexican authorities and feared their
return. The only evidence that the district court heard
indicating mistreatment by Mexican authorities consisted of
testimony and out-of-court statements from Garcia Abrego himself,
and the court was free to make a negative credibility assessment
regarding this evidence. See Ponce, 8 F.3d at 998.
     18
        Additionally, although we have concluded that the
district court’s factual determination that the drugs
administered to Garcia Abrego had no deleterious effect on his
mental condition was not clearly erroneous, it is worth noting
that the district court found, on the basis of Agent Hensley’s
testimony, that United States law enforcement officials had no
involvement in the administration of drugs to Garcia Abrego.
This factual determination was not clearly erroneous.

                                 63
Abrego’s statement at the FBI office.      The statement was thus

admissible as substantive evidence at Garcia Abrego’s trial.

                J.   Validity of Garcia Abrego’s Waiver
                          of His Miranda Rights

     In an effort to attack the admissibility of his confession

from a slightly different angle, Garcia Abrego contends that he

did not validly waive his Miranda rights prior to his statement

to law enforcement agents at the FBI office.      A defendant’s

waiver of his Miranda rights is only effective if the waiver is

knowingly, intelligently, and voluntarily made.      See Moran v.

Burbine, 475 U.S. 412, 421 (1986).      As with the issue of the

voluntariness of a custodial confession, a district court’s

determination regarding the validity of a defendant’s waiver of

his Miranda rights is a question of law reviewed de novo, but

this court accepts the factual conclusions underlying the

district court’s legal determination unless they are clearly

erroneous.    See United States v. Flores, 63 F.3d 1342, 1363 (5th

Cir. 1995).   Additionally, as with a challenge to the

voluntariness of a confession, when the defendant challenges the

validity of his waiver of his Miranda rights, the government

bears the burden of proving the validity of the waiver by a

preponderance of the evidence.     See United States v. Hurtado, 905
F.2d 74, 76 (5th Cir. 1990).

     Garcia Abrego does not dispute that the law enforcement

officers who interviewed him read him his Miranda rights in

Spanish and that he stated to them that he understood each of

these rights.    However, he argues that his impairment from the

                                   64
medication that he had received from Mexican doctors, coupled

with his lack of education and experience with the U.S. judicial

system, precluded a knowing and voluntary waiver.   In support of

his contention that the medication that he received precluded a

voluntary waiver, Garcia Abrego points to essentially the same

expert testimony to which he points in support of his contention

that his custodial statement was involuntary.19   For the same

reasons outlined in Part III.I, supra, we conclude that the

district court had an adequate basis for concluding that the

medication that Garcia Abrego received did not render him

mentally impaired at the time law enforcement authorities read

him his Miranda rights.

     In further support of his contention that he could not

knowingly, intelligently, and voluntarily waive his Miranda

rights, Garcia Abrego points to the fact that he has only the

equivalent of an eighth grade education.   He also relies on the

district court’s statement in connection with a hearing regarding

disqualification of counsel on the basis of conflicts of interest

that Garcia Abrego did not understand the conflicts issue and

“also [did] not have a rudimentary understanding of his

constitutional rights and of the judicial process that now

affects his future.”   At the hearing that formed the basis of the

above statement by the district court, Garcia Abrego disavowed

any prior experience with the United States judicial system.     At

     19
        In addition, he points to Dr. Keraga’s testimony that
she “[did not] imagine” that he would have been able to
understand his Miranda rights.

                                65
a later hearing, however, Garcia Abrego admitted that he was

previously charged with a criminal offense in the Southern

District of Texas, was represented by counsel, and pleaded

guilty.   This experience provided him with some exposure to the

U.S. judicial system.    Furthermore, Garcia Abrego claimed that

his apparent lack of understanding at the previous hearing

resulted from the fact that he could not hear properly and felt

poorly, and the court concluded that Garcia Abrego had firmly

grasped the conflicts issue.    The court further concluded, based

upon its interactions with Garcia Abrego as well as the testimony

of law enforcement officials regarding the answers that Garcia

Abrego provided in response to their questioning, that, at the

time he waived his Miranda rights, Garcia Abrego “was of keen

mind, intelligent, able to understand what was transpiring and

was under no type of coercion or government oppression.”    As

demonstrated above, the record contains ample evidence to support

these factual conclusions, and the district court could therefore

properly conclude that the government carried its burden of

proving by a preponderance of the evidence that Garcia Abrego

knowingly, intelligently, and voluntarily waived his Miranda

rights.

            K.   Admissibility of Evidence Regarding the
                    Effects of Habitual Valium Use

     Garcia Abrego contends that the district court erred in

admitting expert testimony at trial from Dr. Coleman20 that

     20
        In his brief, Garcia Abrego incorrectly refers to Dr.
Coleman as Dr. Lykissa, one of his own experts.

                                 66
habitual use of Valium would diminish the effect of the drug.

Like other evidentiary rulings, we review a district court’s

decision to admit expert testimony for an abuse of discretion.

See United States v. Griffith, 118 F.3d 318, 322-23 (5th Cir.

1997).

     Garcia Abrego called Dr. Coleman as a witness.   During

direct examination, counsel for Garcia Abrego questioned Dr.

Coleman regarding his medical examination of Garcia Abrego upon

his arrival in the United States and about the effects of a

number of the medications that Mexican authorities had

administered to him.   Counsel for Garcia Abrego and Dr. Coleman

engaged in the following exchange regarding Dr. Coleman’s

knowledge of Valium dependency:

     Q:   Now, do you know anything at all, sir, about
          Valium habituation or Valium dependency? Have you
          ever studied the subject in your particular area
          of expertise?

     A:   In medical school we did study the effect of
          Valium and other benzodiazepines.

     Q:   But you wouldn’t hold out to be able to render an
          expert opinion on that, I take it.

     A:   No, not -- it really depends. As a physician who
          uses these medications on a daily basis, I have to
          be knowledgeable about those medications.

     Q:   But so far as knowing anything about habituation
          or dependency or holding out to be an expert,
          would you or not hold yourself out to be an expert
          in that area?
          . . .

     A:   I don’t pretend to be an expert, but I do know
          something about Valium situations, dependencies.
          Being a physician, I have to.



                                  67
     Q:     All right. I understand. I know something about
            it, being a lawyer. I have to. But neither of us
            are experts.

     A:     I am not certain what the -- qualifications are
            needed to be an expert on this medication.

     Q:     Would you not represent yourself here in the court
            as being an expert?

     A:     On that particular medication, I don’t pretend to
            be an expert. But as a physician who prescribes
            the medication, I certainly know quite a bit about
            it.

     On cross-examination, the government asked Dr. Coleman a

number of questions regarding his medical education, training,

and experience.    Dr. Coleman testified that he graduated from

medical school and subsequently received six years of training in

internal medicine.    He stated that he had pharmacological

training in drugs that cause dependency and that he prescribed

drugs such as Valium to patients on a daily basis.    The

government then asked Dr. Coleman what effect a twenty-milligram

dose of Valium would have on a person who had used the drug on a

daily basis for eight to ten years.    Garcia Abrego objected on

the ground that Dr. Coleman “ha[d] testified that he is not

qualified as an expert in that area of practice.”    The district

court overruled the objection on the ground that Dr. Coleman

“ha[d] practical experience . . . sufficient to give his

opinion.”    Dr. Coleman then testified that “[s]omeone who has

taken Valium for a long period of time, depending on the doses

which he has been taking, . . . may have some resistance to that

medication” and that such a person “oftentimes can take dosages



                                 68
which are quite high and not manifest the typical symptoms of

sedation of someone who does not use this medication.”

       Garcia Abrego contends that the district court erred in

allowing Dr. Coleman to testify regarding the effects of habitual

Valium use because he admitted during direct examination that he

was not an expert in the area of Valium dependency.     However, Dr.

Coleman’s statements to this effect establish nothing more than

that Dr. Coleman may have been unfamiliar with the meaning of

“expert” as a legal term of art.      Given Dr. Coleman’s testimony

regarding his medical education and substantial experience in

prescribing Valium, we cannot say that the district court abused

its discretion in concluding that Dr. Coleman possessed the

requisite “knowledge, skill, experience, training, or education”

to testify competently regarding the effects of habitual Valium

use.    See FED. R. EVID. 702.

       Garcia Abrego also contends that the government’s

hypothetical question regarding the effects of a twenty-milligram

dose of Valium on a person who has used the drug for many years

“is not the type of hearsay reasonably relied upon by experts in

[Dr. Coleman’s field]” and that Dr. Coleman’s answer to the

question was therefore inadmissible.     This argument borders on

the frivolous.    The hypothetical question itself was obviously

not the basis of Dr. Coleman’s opinion.     His experience with

Valium prescription and patient observation, along with his

medical training, formed the basis of his opinion.     An expert may

testify in response to a hypothetical question containing facts


                                 69
that have evidentiary support in the trial record.     See, e.g.,

United States v. Levine, 80 F.3d 129, 135 (5th Cir.), cert.

denied, 117 S. Ct. 83 (1996); 2 JOHN HENRY WIGMORE, EVIDENCE §§ 674,

679, 680 (Chadbourn rev. 1979).    Garcia Abrego does not dispute

that the government presented testimony from two of his

coconspirators--Francisco Perez and Carlos Resendez--indicating

that Garcia Abrego had used Valium habitually for many years.

See note 15, supra.   Thus, the district court properly allowed

Dr. Coleman to answer the hypothetical question posed by the

government.

         L.   Constitutionality of the Criminal Forfeiture

     Garcia Abrego contends that the district court violated the

Double Jeopardy Clause because it based its order of criminal

forfeiture on all of the counts for which the jury returned a

guilty verdict even though the district court dismissed two of

those counts--conspiracy to possess marijuana and cocaine with

intent to distribute and conspiracy to import cocaine and

marijuana--as lesser-included offenses of conducting a CCE.

Garcia Abrego relies on the Supreme Court’s recent holding in

Rutledge v. United States, 517 U.S. 292 (1996), that conspiracy

to distribute controlled substances is a lesser-included offense

of the CCE offense.   See id. at 307.   He argues that, because he

was punished for conducting a CCE, he cannot also be punished for

engaging in drug conspiracies.    Because the amount that the

district court ordered him to forfeit was based upon his

engagement in a CCE as well as his engagement in a conspiracy to


                                  70
possess narcotics with intent to distribute and a conspiracy to

import narcotics, he argues that the forfeiture violates the

Double Jeopardy Clause.   Garcia Abrego’s argument lacks merit.

     In addition to protecting against a second prosecution for

the same offense after acquittal or conviction, the Double

Jeopardy Clause “protects against multiple punishments for the

same offense.”   Brown v. Ohio, 432 U.S. 161, 165 (1977).     The

prohibition against multiple punishments for the same offense “is

designed to ensure that the sentencing discretion of courts is

confined to the limits established by the legislature.”      Ohio v.

Johnson, 467 U.S. 493, 499 (1984); see also United States v.

Halper, 490 U.S. 435, 450 (1989).      In this case, the district

court ordered Garcia Abrego to forfeit an amount within the

limits established by Congress.

     Section 853(a) of Title 21 of the United States Code, which

defines property subject to criminal forfeiture in connection

with drug crimes, provides as follows:

       Any person convicted of a violation of this
     subchapter or subchapter II of this chapter [which
     include the drug conspiracies with which Garcia Abrego
     was charged] punishable by imprisonment for more than
     one year shall forfeit to the United States,
     irrespective of any provision of State law--
       (1) any property constituting, or derived from, any
     proceeds the person obtained, directly or indirectly,
     as the result of such violation;
       (2) any of the person’s property used, or intended to
     be used, in any manner or part, to commit, or to
     facilitate the commission of, such violation; and
       (3) in the case of a person convicted of engaging in
     a continuing criminal enterprise in violation of
     section 848 of this title, the person shall forfeit, in
     addition to any property described in paragraph (1) or
     (2), any of his interest in, claims against, and


                                  71
       property or contractual rights affording a source of
       control over, the continuing criminal enterprise.

21 U.S.C. § 853(a) (emphasis added).       The above language

indicates that a defendant convicted of conducting a CCE must

forfeit any property or contract rights affording control over

the criminal enterprise in addition to the items described in

paragraphs (1) and (2) of the provision, which a defendant

convicted of conspiracy to possess narcotics with intent to

distribute or conspiracy to import narcotics would be forced to

forfeit.    See id.   To the extent that Garcia Abrego’s

participation in drug conspiracies constituted lesser-included

offenses of his participation in a CCE, the proceeds of the

conspiracies were necessarily proceeds of the CCE.       Therefore,

the amount forfeitable as a result of the conspiracies is

necessarily subsumed in the amount forfeitable as a result of the

CCE.    The statute would have required the district court to order

Abrego to forfeit the same amount regardless of whether the court

considered the conspiracy counts.       Because the amount that the

district court ordered Garcia Abrego to forfeit is within the

limits set by Congress, the criminal forfeiture comports with the

Double Jeopardy Clause.

                M.    Admission of Evidence of Murders

       Garcia Abrego contends that the district court erred in

admitting evidence that he ordered a number of murders.         As noted

earlier, we review a district court’s evidentiary rulings for an

abuse of discretion.     See United States v. Torres, 114 F.3d 520,

525-26 (5th Cir.), cert. denied sub nom., 118 S. Ct. 316 (1997),

                                   72
and cert. denied, 118 S. Ct. 316 (1997), and cert. denied sub

nom., 118 S. Ct. 316 (1997).

     Garcia Abrego first contends that evidence that he ordered a

number of murders was inadmissible under Rule 404(b) of the

Federal Rules of Evidence21 because it constituted evidence of

other crimes, wrongs, or acts offered to prove his bad character

and action in conformity therewith.    He further complains that he

did not receive the notice required by Rule 404(b) when the

prosecution intends to offer evidence of prior crimes, wrongs, or

other acts for purposes other than proving action in conformity

with bad character.

     Admission of the evidence did not violate Rule 404(b).    In

order “to avoid the strictures of Rule 404(b) [regarding the

admission of character evidence], all the government need do is

suggest a logical hypothesis of the relevance of the evidence for

purposes other than to demonstrate [the defendant’s] propensity

to act in a particular manner.”    United States v. Krout, 66 F.3d
21
          Rule 404(b) provides as follows:

     Other crimes, wrongs, or acts. Evidence of other
     crimes, wrongs, or acts is not admissible to prove the
     character of a person in order to show action in
     conformity therewith. It may, however, be admissible
     for other purposes, such as proof of motive,
     opportunity, intent, preparation, plan, knowledge,
     identity, or absence of mistake or accident, provided
that upon request by the accused, the prosecution in a criminal
case shall provide reasonable notice in advance of trial, or
during trial if the court excuses pretrial notice on good cause
shown, of the general nature of any such evidence it intends to
introduce at trial.

FED. R. EVID. 404(b).

                                  73
1420, 1431 (5th Cir. 1995).   Moreover, “evidence of acts

committed pursuant to a conspiracy and offered to prove the

defendant’s membership or participation in the conspiracy are not

extrinsic evidence,” i.e., evidence of “other” acts, for purposes

of Rule 404(b).    Id.; see also United States v. Miller, 116 F.3d
641, 682 (2d Cir. 1997), petition for cert. filed, 66 U.S.L.W.

(U.S. Jan. 26, 1998) (No. 97-7630), and petition for cert. filed,

66 U.S.L.W.       (U.S. Feb. 26, 1998) (No. 97-8083).    Acts

committed in furtherance of the charged conspiracy are themselves

part of the act charged.    See Miller, 116 F.3d at 682.    Thus,

evidence of such acts constitutes intrinsic evidence--that is,

direct evidence of the charged conspiracy itself.       See Miller,
116 F.3d at 682; Krout, 66 F.3d at 1431.

     The government suggested a logical hypothesis that all of

the murders about which it elicited testimony were committed in

furtherance of Garcia Abrego’s narcotics trafficking conspiracy.

The testimony regarding the murders supports this hypothesis.

Specifically, Ricardo Garza testified that Garcia Abrego had

Oscar “El Profe” Lopez Olivares kill Casimiro Espinoza in order

to eliminate drug trafficking competition in the Matamoros area.

Francisco Perez testified that Garcia Abrego told him that he had

two Mexican officials killed because they were moving drugs

without Garcia Abrego’s knowledge or permission.    Perez also

testified that Garcia Abrego told him that he intended to have

two newspaper reporters killed because they were writing

newspaper articles exposing his drug trafficking activities.


                                 74
Horace Vega testified that Medrano told him that the group wished

to have Lopez Olivares killed because he threatened to expose

high-level members of the group to the U.S. media.       All of this

testimony indicates that the killings at issue were in

furtherance of Garcia Abrego’s drug-trafficking enterprise.

Therefore, the evidence of Garcia Abrego’s involvement in the

murders was not inadmissible under Rule 404(b)’s prohibition on

“[e]vidence of other crimes, wrongs, or acts . . . [offered] to

show action in conformity therewith.”       FED. R. EVID. 404(b).

Indeed, it was not evidence of “other crimes, wrongs, or acts” at

all.    Thus, Rule 404(b) did not require that the government

provide Garcia Abrego with advance notice of its intent to offer

the evidence.

       Garcia Abrego also contends that allowing witnesses to

testify regarding his involvement in murders violated Rule 403 of

the Federal Rules of Evidence.22     He argues that the danger of

unfair prejudice created by such testimony substantially

outweighed any probative value it might have because the evidence

was not pertinent to the charged drug and money laundering

offenses.     Garcia Abrego argues that the danger of unfair


       22
            Rule 403 provides as follows:

       Although relevant, evidence may be excluded if its
       probative value is substantially outweighed by the
       danger of unfair prejudice, confusion of the issues, or
       misleading the jury, or by considerations of undue
       delay, waste of time, or needless presentation of
       cumulative evidence.

FED. R. EVID. 403.

                                   75
prejudice was exacerbated by the fact that the government offered

no direct evidence that any killings actually occurred, but

rather relied strictly upon hearsay statements.

     Admission of the evidence did not violate Rule 403.

“Testimony presented by the government will invariably be

prejudicial to a criminal defendant.   But Rule 403 only excludes

evidence that would be unfairly prejudicial to the defendant.”

United States v. Townsend, 31 F.3d 262, 270 (5th Cir. 1994).

Because Rule 403 operates to exclude relevant evidence,

application of the rule “‘must be cautious and sparing.’”      United

States v. Pace, 10 F.3d 1106, 1115-16 (5th Cir. 1993) (quoting

United States v. McRae, 593 F.2d 700, 707 (5th Cir. 1979)).     The

acts of violence to which the evidence at issue here related were

integral parts of the conspiracies and the CCE with which Garcia

Abrego was charged.   The fact that the evidence offered by the

government consisted only of out-of-court statements accompanied

by no physical evidence of murder merely goes to the weight of

the evidence rather than its admissibility.23   We therefore

conclude that the district court did not abuse its discretion in

admitting testimony regarding Garcia Abrego’s involvement in

murders.   See Miller, 116 F.3d at 682 (holding that the district


     23
        Garcia Abrego does not contest on appeal the district
court’s determination that Rule 802's general prohibition on the
admission of hearsay evidence did not bar the admission of the
statements on the ground that they all constituted admissions by
a party-opponent. See FED. R. EVID. 801(d)(2) (defining
statements of a party and statements of a party’s coconspirator
made during and in furtherance of the conspiracy as nonhearsay
when such statements are offered against the party).

                                76
court did not abuse its discretion in admitting evidence of

uncharged murders committed in furtherance of the charged

narcotics conspiracy).

            N.   Admissibility of Foreign Financial Records

     In support of its contention that Garcia Abrego derived

substantial revenue from his drug trafficking activities, the

government offered foreign bank records pertaining to

approximately $30 million that it contended was transferred from

Mexico to the United States, deposited in bank accounts in

McAllen, Texas, and then funneled through the American Express

Company to accounts in Switzerland and the Cayman Islands.

Garcia Abrego levels a number of attacks at the district court’s

admission of these records.      Specifically, he argues that

admission of the records violated 18 U.S.C. § 3505, the

Confrontation Clause, and several of the Federal Rules of

Evidence.    We address each of these arguments in turn.

                            1.   Section 3505

     Garcia Abrego initially challenges the admissibility of the

foreign bank records under 18 U.S.C. § 3505.      Section 3505

provides in relevant part as follows:

       (a)(1) In a criminal proceeding in a court of the
     United States, a foreign record of regularly conducted
     activity, or a copy of such record, shall not be
     excluded as evidence by the hearsay rule if a foreign
     certification24 attests that--

     24
        Subsection (c) of the statute defines a foreign
certification as “a written declaration made and signed       in a
foreign country by the custodian of a foreign record of       regularly
conducted activity or another qualified person that, if       falsely
made, would subject the maker to criminal penalty under       the laws

                                    77
            (A) such record was made, at or near the time of
          the occurrence of the matters set forth, by (or
          from information transmitted by) a person with
          knowledge of those matters;
            (B) such record was kept in the course of a
          regularly conducted business activity;
            (C) the business activity made such a record as
          a regular practice; and
            (D) if such record is not the original, such
          record is a duplicate of the original;
     unless the source of information or the method or
     circumstances of preparation indicate lack of
     trustworthiness.
       (2) A foreign certification under this section shall
     authenticate such record or duplicate.
       (b) At the arraignment or as soon after the
     arraignment as practicable, a party intending to offer
     in evidence under this section a foreign record of
     regularly conducted activity shall provide written
     notice of that intention to each other party. A motion
     opposing admission in evidence of such record shall be
     made by the opposing party and determined by the court
     before trial. Failure by a party to file such motion
     before trial shall constitute a waiver of objection to
     such record or duplicate, but the court for cause shown
     may grant relief from the waiver.

18 U.S.C. § 3505.

     Garcia Abrego contends that the government failed to comply

with the notice requirement contained in § 3505(b) because it did

not provide notice of its intention to introduce the foreign

records until over six months after his indictment25 even though

the government had been in possession of the records in

connection with another prosecution for approximately two

years.26   Garcia Abrego thus argues that the government did not


of that country.”   18 U.S.C. § 3505(c)(2).
     25
        Garcia Abrego was arraigned on February 6, 1996. The
government gave notice that it intended to introduce the records
on August 15, 1996.
     26
        Garcia Abrego also complains that the documents were not
accompanied by a proper certification as required by

                                 78
provide notice “as soon after the arraignment as practicable,” as

required by the statute and that the records were therefore

inadmissible under § 3505.    Id.

     As the district court observed, the government “certainly

[did] not act[] with diligence in giving [the] notice” required

by § 3505(b).   However, we conclude that this lack of diligence

did not render the records inadmissible under the statute.      The

plain language of § 3505 does not make compliance with the notice

requirement a prerequisite to the admissibility of evidence under

the statute.    First, subsection (a) of § 3505, which establishes

the requirements for admissibility under the section, makes no

reference to subsection (b), which establishes the notice

requirement.    This would indicate that compliance with the notice

requirement is not a precondition of admissibility.      Subsection

(b) also contains a requirement that the party opposing admission

of a foreign record under § 3505 must object before trial or

otherwise waive the objection.      This would indicate that the

provisions of subsection (b) are meant to facilitate pretrial

determinations of the admissibility of foreign records under

§ 3505 rather than establish prerequisites to admissibility under


§ 3505(a)(1). He argues without further explanation that the
certifications were improper because they were made in connection
with another criminal case. However, the matters that the
statute requires that the certification address mirror the four
requirements for rendering a normal business record admissible
under the business records exception to the hearsay rule, none of
which are case-specific. Compare 13 U.S.C. § 3505(a)(1) with
FED. R. EVID. 803(6). Garcia Abrego advances no argument as to
why the required contents of the certification would be any
different in this case than in the previous one. We therefore
reject this argument.

                                    79
the statute.    The legislative history of § 3505 bears out this

conclusion.

     The House Report on the bill that ultimately became § 3505

states that “[t]he purpose of the legislation is to make foreign-

kept business records more readily admissible into evidence in

criminal trials in United States courts.”    H.R. REP. NO. 98-907,

at 2 (1984), reprinted in 1984 U.S.C.C.A.N. 3578, 3578.     This

general statement of § 3505's purpose indicates that the

procedural requirements of subsection (b) are designed to

facilitate the admission of foreign business records rather than

serve as an impediment to their admissibility.    Furthermore, the

House Report goes on to state the following:

     Subsection (b) of section 3505 is intended to promote
     the resolution before trial of questions concerning the
     admissibility of foreign business records. Subsection
     (b) requires that the party intending to offer the
     foreign business record provide written notification of
     that intention to all other parties to the case. Any
     objection to the admissibility of the foreign record
     must be made in writing and filed with the court before
     trial, and the court must decide the motion before
     trial. Failure of a party to raise an objection before
     trial constitutes a waiver of the objection. The
     court, for good cause shown, however, can grant relief
     from the waiver.

Id. at 6, reprinted in 1984 U.S.C.C.A.N. 3578, 3582 (emphasis

added).    This passage indicates that the primary purpose of

subsection (b) is to force parties opposing the admission of

foreign business records to lodge their objections before trial

so that questions of admissibility may be resolved at an early

stage.    A requirement of early notice of a party’s intention to

offer such records is a necessary concomitant to a pretrial


                                 80
determination of their admissibility.    Without sufficient

pretrial notice of a party’s intention to offer foreign business

records, it would certainly be unfair to conclude that the party

opposing the admission of such records has waived his or her

objections to the admissibility of the records by failing to

assert them pretrial.    However, were we to conclude that a

failure to give timely notice of an intent to offer foreign

records under § 3505 bars admission of the records pursuant to

the statute, we would flout § 3505’s purpose by turning a

requirement intended to facilitate the admission of foreign

business records into a procedural barrier impeding their

admission.    The statute’s legislative history indicates that

Congress wished to “promote” pretrial resolution of evidentiary

disputes regarding foreign business records, not to require such

resolution.    Id.

     Section 3505 “was not intended to add technical roadblocks

to the admission of foreign records, but, rather, to streamline

the admission of such records.”    United States v. Strickland, 935
F.2d 822, 831 (7th Cir. 1991).    The government provided Garcia

Abrego with notice of its intention to offer the foreign records

twenty-six days before the suppression hearing at which the

district court made the initial determination of their

admissibility and forty-eight days prior to their admission into

evidence at his trial.    Garcia Abrego never requested more time

to investigate the reliability or authenticity of the records and

does not now complain that he was in any way prejudiced by the


                                  81
timing of the government’s notice.27    We therefore conclude that

the district court did not abuse its discretion in holding that

the foreign bank records were admissible under § 3505.28

                      2.   Confrontation Clause

     Garcia Abrego next argues that admission of the foreign

records violated his rights under the Confrontation Clause

because he was unable to cross examine the custodian of the

records.    He argues that, unlike ordinary domestic business

records, foreign records do not occupy a well-rooted exception to

the hearsay rule and lack adequate indicia of reliability to be

admissible without violating the Confrontation Clause.     We

disagree.

     The admission of the foreign business records does not

violate the Confrontation Clause so long as the records “bear[]

adequate indicia of reliability.”      Ohio v. Roberts, 448 U.S. 56,

66 (1980); see also United States v. Ismoila, 100 F.3d 380, 391

     27
        We express no opinion as to whether a showing of
prejudice resulting from untimely notice of an intent to offer
foreign records could eliminate § 3505 as a potential pathway for
admissibility of foreign business records.
     28
        Garcia Abrego also argues that the records were
inadmissible because some of them were incomplete. He argues
that this fact calls into question the integrity and validity of
the records, particularly in light of the fact that some of the
missing records were available in connection with the previous
trial but were unavailable in connection with this one. Garcia
Abrego’s claim again lacks merit. He does not argue that the
incompleteness of the records was likely to confuse the jury, nor
that the incompleteness of the records rendered them irrelevant.
The district court could properly conclude that the
incompleteness of any of the records went to their evidentiary
weight rather than their admissibility. Therefore, the district
court did not abuse its discretion in admitting the records on
the ground that they were incomplete.

                                  82
(5th Cir. 1996), cert. denied sub nom., 117 S. Ct. 1712 (1997),

and cert. denied sub. nom, 117 S. Ct. 1858 (1997); Sherman v.

Scott, 62 F.3d 136, 140 (5th Cir. 1995).29   “Evidence is

considered reliable if it falls within a firmly rooted hearsay

exception or is otherwise supported by a showing of

particularized guarantees of trustworthiness.”    Ismoila, 100 F.3d

at 391-92.   “[E]vidence possessing ‘particularized guarantees of

trustworthiness’ must be at least as reliable as evidence

admitted under a firmly rooted hearsay exception . . .[and] must

similarly be so trustworthy that adversarial testing would add

little to its reliability.”   Idaho v. Wright, 497 U.S. 805, 821

(1990); see also Sherman, 62 F.3d at 140.    We believe that

foreign records admissible under § 3505 satisfy these criteria.

     The legislative history of § 3505 indicates that Congress

adopted the statute in part based upon its view that foreign

business records accompanied by the certification required by the

statute possess an “inherent trustworthiness.”   H.R. REP. NO. 98-


     29
        In Roberts, the Supreme Court stated, “when a hearsay
declarant is not present for cross-examination at trial, the
Confrontation Clause normally requires a showing that he is
unavailable. Even then, his statement is admissible only if it
bears adequate ‘indicia of reliability.’” Roberts, 448 U.S. at
66. In White v. Illinois, 502 U.S. 346 (1992), the Court
clarified that “Roberts stands for the proposition that
unavailability analysis is a necessary part of the Confrontation
Clause inquiry only when the challenged out-of-court statements
were made in the course of a judicial proceeding.” Id. at 354;
see also Ismoila, 100 F.3d at 391; Sherman, 62 F.3d at 140.
Because the foreign bank records at issue here do not constitute
“statements . . . made in the course of a judicial proceeding,”
their admissibility does not hinge upon the presence of the
makers of the records to testify at Garcia Abrego’s trial or a
showing of their unavailability.

                                83
907, at 2 (1984), reprinted in 1984 U.S.C.C.A.N. 3578, 3580.

Furthermore, the House Report discussing § 3505 indicates that

the language in subsection (a) establishing the required contents

of the foreign certification “is derived from Rule 803(6) of the

Federal Rules of Evidence,” which establishes the business

records exception to Rule 802's general exclusion of hearsay, and

should therefore “be interpreted in the same manner as the

comparable language in Rule 803(6) is interpreted.”     Id. at 5,

reprinted in 1984 U.S.C.C.A.N. 3578, 3581.     “The business records

exception is a firmly rooted hearsay exception.”     Ismoila, 100
F.3d at 392.   Thus, to the extent that § 3505 largely mirrors the

business records exception, we are confident that records

admissible under the statute are “at least as reliable as

evidence admitted under a firmly rooted hearsay exception.”

Wright, 497 U.S. at 821.   Our conclusion is bolstered by the fact

that the statute requires district courts to exclude records

otherwise satisfying its requirements if “the source of

information or the method or circumstances of preparation

indicate lack of trustworthiness.”   18 U.S.C. § 3505(a)(1).

     In concluding that admission of records under § 3505 does

not violate a defendant’s rights under the Confrontation Clause,

we join a number of other circuits that have addressed the issue.

In United States v. Miller, 830 F.2d 1073, 1078 (9th Cir. 1987),

the Ninth Circuit rejected a Confrontation Clause challenge to

the admission of foreign bank records under § 3505.    In doing so,

the court expressed the following rationale:


                                84
          Banks depend on keeping accurate records and
     although, as we all know, they err occasionally, their
     records are among the most common type of business
     record routinely used in our courts. The novelty of
     the statute is to admit the records without
     confrontation by the defendant with the recordkeepers.
     No motive is suggested that would lead bank officials
     to change, distort, or manipulate the records at issue
     here. The recordkeepers have, under criminal penalties
     in their own countries, asserted that the records are
     records kept in the course of business. Examination of
     the recordkeepers by counsel for [the defendant] could
     not reasonably be expected to establish anything more
     or less than that. If the records were in fact
     inaccurate, it was within [the defendant’s] power to
     depose the recordkeepers and challenge the records. .
     . . As applied in [the defendant’s] case to admit
     foreign bank records kept in the course of business,
     section 3505 is constitutional.

Id. at 1077-78.   Other circuits have reached similar conclusions,

and we now do the same.    See United States v. Ross, 33 F.3d 1507,

1517 (11th Cir. 1994) (holding that admission of foreign records

pursuant to § 3505 did not violate the defendant’s rights under

the Confrontation Clause); United States v. Sturman, 951 F.2d
1466, 1490 (6th Cir. 1991) (same).    The district court’s

admission of foreign bank records pursuant to § 3505 did not

violate Garcia Abrego’s rights under the Confrontation Clause.

                   3.   Federal Rules of Evidence

     Garcia Abrego asserts a number of challenges to the

admissibility of the foreign bank records under the Federal Rules

of Evidence.   First, Garcia Abrego challenges the relevance of

the evidence on the ground that nothing linked him to the bank

accounts to which the documents related.    However, one of the

accounts described in the record was opened in the name of Maria




                                 85
del Carmen Olivella.30   Garcia Abrego concedes that this is his

wife’s name.31   Furthermore, the other accounts listed Ricardo

Aguirre as a beneficiary.   Francisco Perez testified that, while

Garcia Abrego was in hiding in Chicago, he told Perez that he had

instructed Aguirre to move $25 million from Monterrey to the

United States.   Perez testified that he met with Aguirre in

Brownsville and that Aguirre told him that he was moving Garcia

Abrego’s money through the United States to the Cayman Islands.

The funds in the Swiss and Cayman Islands accounts were traceable

to accounts in McAllen, Texas owned by the Casa de Cambio Nuevo

Leon and the Casa de Cambio Colon, two exchange houses located in

Monterrey.   All of this evidence provided ample basis for the

district court to conclude that the foreign bank records had some

tendency to make the fact that Garcia Abrego had derived

substantial income from the sale of narcotics, an element


     30
        Garcia Abrego points out that Olivella was removed as a
beneficial owner from this account a few days after it was
opened. At most, this is a fact properly considered by the jury
in determining the weight to give the records regarding this
account in determining whether the funds in the account were
traceable to Garcia Abrego. It does not indicate that the
records relating to the account are irrelevant. See FED. R. EVID.
401 (“‘Relevant evidence’ means evidence having any tendency to
make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than
it would be without the evidence.” (emphasis added)); cf. Rhodes
v. Guiberson Oil Tools, 75 F.3d 989, 998 n.2 (5th Cir. 1996) (en
banc) (Emilio M. Garza, J., concurring) (“[T]he standard of
relevancy under Rule 401 is intentionally much easier to satisfy
. . . than the standard for sufficiency of the evidence . . .
.”).
     31
        Additionally, public records of a land transaction
introduced at trial listed Garcia Abrego’s wife as Maria del
Carmen Olivella de Garcia.

                                 86
necessary to support his conviction for conducting a CCE, more

probable than it would be in the absence of the records.    This is

all that is necessary to render the evidence legally relevant.

See FED. R. EVID. 401.   The foreign records were also plainly

relevant to the money laundering conspiracy count because they

evidenced financial transactions of large sums of money that the

jury could reasonably conclude constituted proceeds from the sale

of narcotics.

     Garcia Abrego next contends, without any supporting legal

analysis, that admission of the foreign records violated Rule 403

of the Federal Rules of Evidence.     Because Garcia Abrego has not

demonstrated that the probative value of the records was

“substantially outweighed by the danger of unfair prejudice,

confusion of the issues, or misleading the jury, or by

considerations of undue delay, waste of time, or needless

presentation of cumulative evidence,”    this argument lacks merit.

FED. R. EVID. 403.

     Garcia Abrego next contends, without explanation, that

admission of the records violated Rule 404(b) of the Federal

Rules of Evidence.   This argument also lacks merit.   As

demonstrated above, the foreign records constituted intrinsic

evidence that Garcia Abrego engaged in a CCE and a money

laundering conspiracy rather than extrinsic evidence of other

crimes, wrongs, or acts offered to prove Garcia Abrego’s bad

character and his propensity to act in conformity therewith.

Accordingly, admission of the financial records did not violate


                                 87
Rule 404(b).   See United States v. Davis, 19 F.3d 166, 171 (5th

Cir. 1994).

     Finally, Garcia Abrego contends that admission of the

foreign bank records violated Rule 802, which generally precludes

the admission of hearsay.     See FED. R. EVID. 802.   This argument

ignores the fact that § 3505 creates an exception to Rule 802.

See 18 U.S.C. § 3505 (providing that foreign records meeting its

criteria “shall not be excluded as evidence by the hearsay

rule”); Sturman, 951 F.2d at 1490 (“Section 3505 establishes an

exception to the hearsay rule for foreign business documents.”).

Rule 802 thus could not operate to preclude admission of the

foreign bank records.

                            IV.   CONCLUSION

     For the foregoing reasons, we AFFIRM the district court’s

judgment of conviction and sentence.




                                   88